Exhibit 10.8

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.

Execution Version

 

 

 

MASTER SERVICES AGREEMENT

between

GAZELLE UNIVERSITY,

an Arizona nonprofit corporation

(to be renamed Grand Canyon University)

and

GRAND CANYON EDUCATION, INC.,

a Delaware corporation

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page No.   1.   Definitions      1   2.   Certain Representations,
Warranties and Covenants of the Parties      1   3.   Services Provided to
University      2     3.1    Services to be Provided; Exclusivity      2     3.2
   Location of Services; Subcontracting      2     3.3    Services Addenda     
2     3.4    Services and Performance Standards      3     3.5    Provision of
Information; Access      3     3.6    Compliance with Laws      3     3.7   
Provider’s Compliance with Certain Educational Laws      4     3.8    Compliance
with University Policies and Standards; Fulfillment of University Mission      6
    3.9    Services Personnel      6     3.10    Removal of Personnel      7    
3.11    Points of Contact; Designees      7     3.12    Disclaimer of Warranties
     7   4.   University Roles and Responsibilities      8     4.1    Sole
Control Over University and Academic Matters      8     4.2    Reporting of
Approvals      9     4.3    Feedback and Complaints      9     4.4    Other
Responsibilities      9   5.   Fees and Payments      9     5.1    Services
Fees; Payment Terms      9     5.2    Delinquent Payments      10     5.3   
Books and Records; Audited Financial Statements      10     5.4    Examinations
     10   6.   Term, Termination      13     6.1    Term      13     6.2   
Non-Renewal of Initial Term or Any Renewal Term; Fee Payable      13     6.3   
Early Termination of Initial Term; Fee Payable      13     6.4    Termination of
Agreement for Breach      13     6.5    Termination of Particular Service     
14     6.6    Special Termination Right      14     6.7    Effect of Termination
     14     6.8    Transition Services      15     6.9    Assumption of Certain
Services Functions      15  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’d)

 

              Page No.   7.   Tax Matters      16     7.1    Tax      16     7.2
   Tax Withholding      16     7.3    Tax Indemnity      16   8.  
Indemnification for Third Party Claims      17     8.1    Indemnification of
University      17     8.2    Indemnification of Provider      17     8.3   
Conditions      17   9.   Confidentiality      18     9.1    Definition      18
    9.2    Obligations      18     9.3    Permitted Disclosures      19     9.4
   Exclusions      19     9.5    Loss of Confidential Information      20    
9.6    Period of Confidentiality      20     9.7    Return of Confidential
Information      20   10.   Intellectual Property Rights      20     10.1   
Definitions      20     10.2    Ownership      21     10.3    License to Course
Materials      22     10.4    License to Other University Intellectual Property
     23     10.5    License to University Marks      23     10.6    Reservation
of Rights      23     10.7    Domain Names; Additional Trademarks      23    
10.8    Restrictions on Trademark Usage      23     10.9    Quality Control     
24     10.10    License to Provider Intellectual Property      25     10.11   
Licenses to Plans and Plan Information      25     10.12    No Additional Rights
     25     10.13    Aggregated Data Sets      25   11.   Limitation of
Liability      25   12.   Force Majeure      26   13.   Available Remedies     
26   14.   Relationship of the Parties      26  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’d)

 

              Page No.   15.   Duty to Cooperate      27   16.   Survival of
Obligations      27   17.   Insurance      27   18.   Miscellaneous      28    
18.1    Notices      28     18.2    Amendment; Waiver      28     18.3   
Assignment      30     18.4    Third Party Rights      30     18.5    Choice of
Law      30     18.6    Headings      30     18.7    Entire Agreement      30  
  18.8    Severability      30     18.9    Counterparts      31     18.10   
Further Assurances      31     18.11    Dispute Resolution      31     18.12   
Certain Interpretive Matters      32  

Exhibits:

Exhibit A - Definitions

Exhibit B - Description of Services

Exhibit C - Form of Services Addendum

Exhibit D - Pricing and Payment Terms; Other Agreements

Exhibit E - University Marks

 

-iii-



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT (the “Agreement”) is entered into as of this 1st
day of July, 2018 (the “Effective Date”) by and between GRAND CANYON EDUCATION,
INC., a Delaware corporation (“Provider”), and GAZELLE UNIVERSITY, an Arizona
non-profit corporation (to be renamed Grand Canyon University) (“University”)
(each, a “Party” and, collectively, the “Parties”).

A. On the date hereof, University and Provider consummated certain transactions
contemplated by an Asset Purchase Agreement, dated the date hereof (the “Asset
Purchase Agreement”), pursuant to which University acquired the School Assets
(as defined in the Asset Purchase Agreement) previously owned by Provider.

B. Effective immediately following the consummation of the transactions
contemplated by the Asset Purchase Agreement, University changed its name to
“Grand Canyon University.”

C. University operates the postsecondary educational institution known as “Grand
Canyon University” and conducts Educational Activities on the Campus.

D. University has determined that it is in the best interests of University and
its students, faculty and staff to engage Provider to provide to University
certain Services as such Services are (i) set forth in this Agreement, (ii) set
forth in one or more Services Addenda to this Agreement, or (iii) mutually
agreed by the Parties in writing, and has further determined that the terms of
this Agreement, including the Services Fees payable hereunder, are fair to the
University.

E. University has further determined that the implementation of the services
relationship between University and Provider as set forth in this Agreement is
in alignment with University’s mission and that the Services to be provided by
Provider to University hereunder will assist University in fulfilling that
mission.

F. Provider desires to provide such Services to University.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings ascribed to such terms in
Exhibit A to this Agreement or given to them in Exhibit B to this Agreement.

2. Certain Representations, Warranties and Covenants of the Parties. Each Party
hereby represents, warrants and covenants that, during the Initial Term of this
Agreement and any Renewal Term: (a) it has the requisite corporate power and
authority to enter into this Agreement; (b) the performance by such Party of its
obligations under this Agreement shall not constitute a material breach of, or
otherwise contravene the terms of, any other agreement to which it is a party or
under which it is otherwise bound; and (c) it has obtained or will obtain all
third party consents,



--------------------------------------------------------------------------------

authorizations and approvals (including Educational Approvals in the case of
University) necessary for it to perform its obligations and exercise its rights
under this Agreement.

3. Services Provided to University.

3.1 Services to be Provided; Exclusivity. Provider shall, subject to the terms
and conditions in this Agreement and any applicable Services Addenda, provide to
University the specific set of technological, marketing, promotional,
development and/or support Services as are set forth on Exhibit B to this
Agreement and in any Services Addenda. Additional Services (and the terms
thereof) may be added pursuant to the execution of a Services Addendum. Services
may be terminated as provided in this Agreement or in the applicable Services
Addendum. Subject to Provider’s performance of its obligations hereunder and to
Provider’s right to cure any failure by Provider to perform after receipt of
written notice from University and except as otherwise provided herein, [***].
University will not contract with any third party for the performance of any
Exclusive Services, in each case without the prior written consent of Provider
to be granted in Provider’s sole discretion. The Parties also acknowledge the
exclusive nature of certain of the licenses granted to Provider in Section 10
(Intellectual Property Rights). University’s determination to seek a third party
provider to provide Services, other than the Exclusive Services, shall have no
effect on University’s obligation to pay the Services Fees pursuant to Section 5
(Fees and Payments) and as set forth and calculated on Exhibit D to this
Agreement.

3.2 Location of Services; Subcontracting. Provider shall provide the Services
from, and using Services Personnel located at, Provider’s premises; provided
that Provider may provide certain Services at the Campus as contemplated by this
Agreement and as reasonably necessary or appropriate for Provider to provide the
Services. Notwithstanding the foregoing, Provider may subcontract the
performance of any one or more of the Services to third parties (a) to the same
extent that any such Services were subcontracted to third parties in the normal
course of Provider’s business prior to the Effective Date and (b) as otherwise
determined by Provider; provided that Provider shall remain responsible and
liable for the performance, acts and omissions of all such third party
subcontractors; and provided further that Provider shall not subcontract the
performance of substantially all the Services.

3.3 Services Addenda. To add Services in addition to those described in Exhibit
B, or to delete or materially change Services set forth on Exhibit B, the
Parties shall enter into one or more services addenda substantially in the form
attached hereto as Exhibit C (“Services Addenda”) which Services Addenda shall
be numbered sequentially (e.g., Services Addendum C-1, Services Addendum C-2,
etc.). Each Services Addendum will be effective only when signed by authorized
representatives of the Parties and once finalized and signed by the Parties,
shall be incorporated by reference and deemed part of this Agreement. In the
event of a conflict between the terms of any Services Addendum and the body of
the Agreement, the terms and conditions of the Agreement shall control to the
extent of the conflict (unless the Services Addendum specifically identifies and
overrides the conflicting term(s), in which event, the terms of the Services
Addendum shall control for such Services Addendum). Notwithstanding anything to
the contrary, the term “Services Addenda” will also include any other written
documents exchanged by the Parties pursuant to which the Parties agree that
Provider will provide Services in addition

 

2

 

 

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

to those described in Exhibit B to University. For purposes of clarity, the
Parties acknowledge and agree that any and all editions, versions, formats,
improvements, enhancements, updates, or other changes of or to the Provider
Intellectual Property (including the Platform) (collectively, “Updates”) that
(a) are developed by Provider in the ordinary course (whether on Provider’s own
initiative, at the specific request of University, or otherwise) in connection
with providing the Services hereunder shall be promptly provided to University
as part of the Services set forth on Exhibit B to this Agreement, shall not be
deemed to constitute additional Services, shall not require a Services Addenda,
and shall not otherwise result in an additional fee or other charge to
University, and (b) are (i) independently developed by Provider otherwise than
in connection with providing the Services hereunder (including any such Updates
as may be developed in the course of providing services to other third parties),
or (ii) developed by Provider, other than in the ordinary course, at the
specific request of University, shall, in each case, be deemed to constitute
additional Services and, if desired by University, shall require a Services
Addenda and shall be subject to additional fees or other charges as mutually
negotiated by the Parties.

3.4 Services and Performance Standards. Pursuant to the terms and conditions of
this Agreement, Provider will use commercially reasonable efforts to provide to
University the Services in accordance herewith and any applicable performance
standards set forth on Exhibit B and in the applicable Services Addendum.
Provider shall perform the Services in a good and workmanlike manner and
(subject to Section 3.6 (Compliance with Laws)) in accordance with all
Applicable Laws. University will use commercially reasonable efforts to perform
its obligations under this Agreement.

3.5 Provision of Information; Access. University shall, during the Initial Term
of this Agreement and any Renewal Term, make available to Provider on a timely
basis all Books and Records within University’s reasonable control, and provide
Access to Provider’s personnel, to the extent reasonably necessary for Provider
to perform each of the Services. In furtherance of the foregoing, and subject to
Provider’s compliance with the terms of this Agreement, University shall provide
Provider with immediate and ongoing Access to University’s enrollment, marketing
and other data in Provider-hosted systems as necessary to facilitate the
provision of the Services. The Parties agree that Provider shall have no
liability for any failure to perform, or for the late performance of, any
Services to the extent such Services require Books and Records possessed,
prepared or generated by University, or Access to be given to Provider’s
personnel, to the extent that University shall have failed to provide or make
available the same or to cause the same to be provided or made available to
Provider in accordance with Provider’s reasonable written or oral (if promptly
confirmed in writing) requests, and such failure by University is the cause of
Provider’s lack of or delay in performance. Provider shall require that the
Services Personnel comply with all business, administrative, security and other
policies of University that otherwise would apply to University personnel in
roles providing such Services and that are provided by University to Provider in
writing. Provider shall use such Access only as reasonably necessary in
connection with providing the Services and shall not use such Access for any
purpose or activity unrelated to providing the Services.

3.6 Compliance with Laws. The Parties agree that each Party shall perform its
respective obligations hereunder in compliance with the Applicable Laws that
apply to such Party’s performance under this Agreement. For the avoidance of
doubt, Provider shall not be responsible for University’s compliance with the
Applicable Laws that apply to University’s

 

3



--------------------------------------------------------------------------------

Educational Activities (including the Educational Laws), even if the performance
of the Services relate to such Applicable Laws, unless (a) Provider failed to
provide specific Services expressly set forth herein or in a Services Addendum
in accordance with the terms hereof or such Services Addendum, (b) such failure
was the result of the gross negligence or willful misconduct of Provider (or
Provider’s Services Personnel or Services Personnel of subcontractors used by
Provider), (c) such failure directly causes University’s failure to comply with
Applicable Laws, or (d) such failure results from Provider’s non-compliance with
certain Educational Laws applicable to Provider as set forth in Section 3.7
(Provider’s Compliance with Certain Educational Laws) below. Neither Provider
nor its Affiliates (nor its subcontractors) shall be required to provide any
Services to the extent that providing such Services would require Provider or
its Affiliates or subcontractors to violate any Applicable Law; provided, that
promptly upon learning of such Applicable Law, Provider shall deliver reasonable
written notice thereof to University, and Provider shall reasonably cooperate
with University to mitigate the impact of Provider being unable to provide such
Services, including the development and implementation of a reasonable
work-around or reasonable revision to such Services as necessary to comply with
such Applicable Law, which work-around or revisions shall be set forth in an
amendment to this Agreement or in a Services Addendum, as applicable.

3.7 Provider’s Compliance with Certain Educational Laws. In furtherance of
Provider’s obligations under Section 3.6 (Compliance with Laws):

3.7.1 Personal Information and Privacy. Provider acknowledges that University is
subject to internal policies, laws, and regulations that govern and restrict the
collection, storage, processing, dissemination, and use of education records,
including non-public personal information that relates to applicants to
University and its Programs, internship participants and University’s students
and personnel that could be used, either directly or indirectly, to identify
such person (collectively, “Personal Information”). In the performance of
Provider’s obligations under this Agreement, Provider shall and shall cause its
employees, agents, servants, principals, and any subcontractors to, at all
times, comply with all Applicable Law, including Educational Laws, and
University policies, including privacy and information security laws and
regulations and University policies regarding Personal Information. Without
limiting the generality of the foregoing and subject to University’s oversight,
Provider agrees (a) not to collect, store, process, disseminate, or use any such
Personal Information obtained from University except to the extent expressly
permitted or required in the performance of its Services under this Agreement,
(b) to store all such Personal Information only in encrypted or otherwise secure
form on Provider’s computer systems, and (c) except as permitted in this
Agreement, not to sell, distribute, release or disclose lists or compilations of
any items of Personal Information without the prior written consent of
University or of the subject(s) of the Personal Information to be released or
disclosed. Any disclosure of Personal Information by Provider in the performance
of its obligations hereunder shall be made only on a “need-to-know” basis and
subject to an applicable confidentiality agreement or other obligation
substantially similar to the confidentiality, privacy and information security
requirements imposed on Provider under this Agreement and Applicable Law. To the
extent Provider utilizes subcontractors to perform Services under this
Agreement, Provider shall require each such subcontractor to agree in writing to
substantively similar terms, obligations, and restrictions contained in this
Agreement.

 

4



--------------------------------------------------------------------------------

3.7.2 Student Privacy Rights. Without limitation of its obligations under
Section 3.7.1 above, (a) Provider shall take all commercially reasonable
measures to protect the Personal Information of University students consistent
with the Family Education Rights and Privacy Act, as amended, and the rules and
regulations thereunder (“FERPA”) and other Applicable Law, (b) Provider shall
furnish University a copy of Provider’s information security procedures for the
storage and handling of education records and other Personal Information prior
to the commencement of Provider’s handling and processing of such records and
information, (c) Provider shall furnish University a copy of any update or other
modification of such security procedures, and (d) such security procedures and
all updates and modifications thereof shall be subject to University’s written
approval. Provider shall not disclose, release, or otherwise authorize access to
Personal Information without written authority of University and/or the students
to the extent required under FERPA, or as may be required by judicial order or
lawfully issued subpoena. Upon request, Provider shall meet and confer with
University to discuss Provider’s information security procedures for the storage
and handling of Personal Information.

3.7.3 Agency Regarding Student Information. In order to satisfy FERPA and
regulatory requirements applicable to University, Provider is hereby appointed
as an agent of University’s Office of Academic Records for the use of student
education records and other Personal Information solely for the purpose of
providing the Services hereunder throughout such students’ tenures at University
and attendance in its Programs and thereafter, including, without limitation,
counseling of prospective students and continuing contact with graduates of
University.

3.7.4 Timely Notice of Breach. Provider shall promptly notify the University
Registrar of any unauthorized access, use, or disclosure (“Breach”) of any
Personal Information or of University’s Confidential Information of which it
becomes aware. Provider shall take reasonable steps to limit and investigate a
Breach occurring as a result of Provider’s action or inaction, and Provider
shall be responsible to the extent of Provider’s fault for the cost of notifying
individuals whose Personal Information have been Breached as a direct result of
Provider’s action or inaction, and any reasonable or court-ordered remedial
action.

3.7.5 HEA Section 495 Compliance. Provider shall remain in compliance with HEA
Section 495. Without limiting the foregoing, Provider shall have and maintain
security mechanisms in place to ensure that each student registering for a
Course is the same student who participates in the Course or receives Course
credit. Such security mechanisms shall include one or more of the following
methods: (a) a login and pass code procedure; (b) proctored examinations; and
(c) new or other technologies and practices that are effective in verifying
student identification.

3.7.6 Marketing Laws and Regulations; No Misrepresentation. Provider agrees to
comply with all federal, state or local laws, statutes, rules and regulations
concerning consumer and student marketing, including but not limited to the DOE
misrepresentation regulations (34 C.F.R. §668.71-75), the CAN-SPAM Act of 2003,
the Telephone Consumer Protection Act, the Telemarketing and Consumer Fraud and
Abuse Prevention Act, the Telecommunications Act, Section 5 of the Federal Trade
Commission Act and any amendments thereto, and any regulations promulgated
thereunder. Any communications with prospective or exiting students shall follow
scripts or use advertising or web materials approved

 

5



--------------------------------------------------------------------------------

by University. Provider shall make no misrepresentation concerning University,
including about any of its Programs, financial charges or the employability of
its graduates.

3.7.7 Incentive Compensation Rule. Provider shall compensate its employees and
agents engaged in the recruitment of University’s students and in the awarding
of financial aid, and those responsible for such employees and agents, only in
accordance with the provisions of HEA Section 487(a)(20) (20 U.S.C. §
1094(a)(20)), or any successor provision, and the regulations promulgated
thereunder by the DOE (currently located at 34 C.F.R. § 668.14(b)(22)), commonly
referred to as the Incentive Compensation Rule. Provider represents and warrants
that this Agreement falls under Example 2-B, page 12 of the Dear Colleague
letter titled “Implementation of Program Integrity Regulations” from the U.S.
Department of Education issued on March 17, 2011 (including any amended or
successor DOE guidance, the “Guidance”). Provider further covenants and agrees
that it will fully comply with the Guidance during the Initial Term and any
Renewal Terms.

3.8 Compliance with University Policies and Standards; Fulfillment of University
Mission.

3.8.1 Provider acknowledges that University has established, and maintains and
enforces, policies with regard to fair and ethical behavior in its day-to-day
operations, copies of which have been provided to Provider. Provider agrees that
it shall perform the Services and otherwise abide by its obligations under this
Agreement in full compliance with any such generally applicable ethics policies,
as the same may be updated from time to time. University agrees to notify
Provider promptly in writing if University updates or amends such policies and
to provide Provider with reasonable advance notice of the implementation of such
updates or amendments to enable Provider to achieve compliance therewith.

3.8.2 In addition to the matters described in Section 3.8.1, Provider
acknowledges that certain Services, as listed and described in Exhibit B, are to
be provided subject to University’s oversight and approval, or pursuant to
written plans and procedures approved by University (such as quality control
standards governing the provision of student support services counseling under
Section 3 of Exhibit B). Provider agrees that, in its provision of the Services,
it shall accept such oversight and/or approval requirements and abide by any
such written plans and procedures.

3.8.3 Provider is aware of University’s mission and, in the performance of the
Services hereunder, will use its reasonable efforts to assist University in
fulfilling that mission. Provider shall have no authority pursuant to this
Agreement with respect to (a) the election or appointment of University’s board
of trustees or corporate officers, (b) the engagement, dismissal, reprimand, or
other management of University faculty or personnel, or (c) any aspect of
University’s internal human resources, business or administrative policies.

3.9 Services Personnel. Provider shall determine the appropriate personnel (the
“Services Personnel”) to provide the Services. Provider will have full and
complete authority to engage, dismiss, reprimand, or otherwise manage all
Services Personnel; provided, that, if and to the extent Provider is hiring or
providing Services Personnel to provide student support services counseling
under Section 3 of Exhibit B, such Services Personnel shall meet the same or
superior

 

6



--------------------------------------------------------------------------------

qualifications as such personnel hired directly by University, as determined by
University in its reasonable discretion. University expressly understands and
agrees that any actions by Provider with respect to the Services Personnel shall
be in accordance with Provider’s internal human resources, business or
administrative policies in effect from time to time and that University shall
have no authority pursuant to this Agreement with respect to any aspect of such
policies of Provider.

3.10 Removal of Personnel. If University shall reasonably determine that one or
more of the Services Personnel providing the Services hereunder (including
Services Personnel of any subcontractor used by Provider) are ineffective or
otherwise unsuitable to perform the Services, University may send written notice
to Provider identifying such Services Personnel and the nature of the
ineffectiveness or lack of suitability (e.g., offensive behavior, security
concerns, lack of qualifications or the like). Upon University’s reasonable
written request, Provider shall, in its discretion, as promptly as is practical,
provide substitute Services Personnel or take appropriate steps to ensure that
the Services Personnel performing the Services perform said Services
effectively. Nothing in this Section or this Agreement shall require Provider to
(a) hire additional employees or consultants to serve as Services Personnel, or
(b) terminate the employment of any Services Personnel.

3.11 Points of Contact; Designees. Each of Provider and University will name a
point of contact for the Services that are the subject of this Agreement or any
Services Addendum (each, a “Designee”). Each Party may also designate one or
more alternate Designees (each, an “Alternate Designee”) empowered to act in the
place of the Designee if the Designee is unavailable, and while acting in such
capacity the Alternate Designee will be deemed the Designee for purposes of this
Agreement. University’s Designee and any Alternate Designee of University shall
be free of any conflict of interest with respect to Provider and this Agreement
as determined under University’s conflict of interest policy. Additionally,
University’s Designee shall report to the MSA Committee established under the
University Bylaws. Designees shall be responsible for supervising and
coordinating the performance of the Services, including using good faith efforts
to resolve any disputes or issues that may arise during the performance of the
Services hereunder on a day-to-day basis. Any dispute among the Parties relating
to any Services or this Agreement shall be handled as provided in Section 18.11
(Dispute Resolution). Each Party shall designate an initial Designee by written
notice to the other Party and may designate a successor Designee by written
notice to the other Party. In addition, each Service Addendum may identify
Designees for the Services described in such Service Addendum and such Designees
will be the Designees for such Service Addendum. University shall at all times
maintain the University Bylaws and other policies as necessary to comply with
this Section 3.11 (Points of Contact; Designees).

3.12 Disclaimer of Warranties. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 2 (REPRESENTATIONS OF THE PARTIES) AND SECTION 3.4 (SERVICES AND
PERFORMANCE STANDARD), OR AS SPECIFICALLY SET FORTH IN EXHIBIT B, PROVIDER MAKES
NO REPRESENTATIONS OR WARRANTIES IN RESPECT OF THE SERVICES OR ANY ITEMS TO BE
DELIVERED OR PROVIDED TO UNIVERSITY OF ANY KIND, NATURE OR DESCRIPTION, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT, OR ANY WARRANTY ARISING

 

7



--------------------------------------------------------------------------------

FROM COURSE OF DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE, AND PROVIDER
HEREBY DISCLAIMS THE SAME.

4. University Roles and Responsibilities.

4.1 Sole Control Over University and Academic Matters. Anything herein to the
contrary notwithstanding, the Parties acknowledge and agree that University is
solely responsible for, and will provide and perform at its sole cost and
expense, and within its sole discretion and oversight, during the Initial Term
and any Renewal Term, the following roles and responsibilities as they relate to
Programs and Courses offered by University and Educational Activities conducted
by University, as well as such other roles and responsibilities as may be
required to be performed solely by University under Applicable Laws (including
Educational Laws and requirements of Accrediting Bodies and Educational
Agencies):

4.1.1 Seeking and obtaining any required Educational Approvals or Educational
Consents;

4.1.2 Setting the qualifications for, overseeing the verification of the
credentials of, and hiring, appointing, training (and creating related training
content), compensating, and supervising faculty to teach the Courses comprising
the Programs and providing reasonably sufficient faculty and staff as necessary
to offer the Programs, conduct the Educational Activities and perform
University’s responsibilities under this Agreement;

4.1.3 Reviewing, selecting, structuring and adopting, and ensuring the quality
of, the curricula and related Course Materials for the Courses in the Programs,
establishing the modalities by which to deliver the Courses, and providing
institutional and academic guidance, evaluation and oversight for the Programs;

4.1.4 Overseeing the development, maintenance, and operation of the Programs and
ensuring an appropriate number and selection of Programs and Courses;

4.1.5 Setting appropriate standards for admission to, and implementing the
admissions policies applicable to, University and any particular Program,
including overseeing the application and enrollment process and making decisions
as to the admission to University and any particular Program of applicants who
meet the requisite admission standards, in compliance with Applicable Law;

4.1.6 Overseeing the instruction of Courses and related student and academic
support activities and functions;

4.1.7 Setting standards for student performance and the evaluation of that
performance, including through the monitoring of student progression and
outcomes;

4.1.8 Setting the requirements for the achievement of credit for Courses
successfully completed, the achievement of applicable degrees following
completion of a Program, determining those students who qualify to receive such
credit or such degrees, granting such degrees, and determining graduation
requirements;

 

8



--------------------------------------------------------------------------------

4.1.9 Entering into all agreements and other necessary documentation with
students regarding their enrollment in the Programs and their receipt of student
financial aid pursuant to applicable Title IV Programs or other financial
assistance programs;

4.1.10 Receiving all tuition, fees and other amounts (such as room and board)
from, or on behalf of, students;

4.1.11 Overseeing all matters related to student discipline and the
establishment and administration of appropriate processes related thereto;

4.1.12 Maintaining all academic and administrative records for students who are
enrolled in or seeking enrollment in a Program at University; and

4.1.13 Providing students with appropriate academic facilities on the Campus or
at other locations determined by University, as well as housing to students in
accordance with its ordinary course practices.

4.2 Reporting of Approvals. If reasonably requested by Provider in writing,
University will provide to Provider a regulatory compliance report reflecting
the ongoing status of any Educational Approvals being sought by University and
obtained by University in order for University to offer each of the Courses and
Programs.

4.3 Feedback and Complaints. University has or will develop appropriate
mechanisms by which it will solicit feedback from students receiving the
Services as well as from University faculty and staff who receive or are
otherwise involved in overseeing the Services, and will also have in place a
process to review any complaints from faculty or students about the Services and
Provider’s performance thereof, which process shall be similar to, and
consistent with, University’s established complaint policies and procedures. The
Parties agree to utilize the information obtained from such feedback and from
such complaint process to determine whether any changes may be required to the
Services or the performance standards herein, which changes may be made in the
manner provided in Section 3.3 (Services Addenda), Section 18.2 (Amendment;
Waiver) or otherwise in the Agreement. In addition, the information obtained
from such feedback and such complaint process shall be considered in connection
with any examination performed pursuant to Section 5.4 (Examination) of the
Agreement.

4.4 Other Responsibilities. University shall have other responsibilities related
to the provision of Services by Provider, as set forth in Exhibit B and in any
Services Addenda.

5. Fees and Payments.

5.1 Services Fees; Payment Terms. The fees payable by University to Provider in
respect of the Services provided under this Agreement (such fees, the “Services
Fees”) shall be determined and paid in accordance with (a) the terms set forth
in Exhibit D, as Exhibit D may be amended by written agreement of the Parties
from time to time, and (b) the terms in any applicable Services Addendum.
Notwithstanding anything to the contrary in this Agreement, if Provider provides
services to University that are not set forth in this Agreement or on a Services
Addendum, such services shall nevertheless be “Services” for purposes of this
Agreement and the Parties shall endeavor, as promptly as possible, to add such
new services to a Services Addendum;

 

9



--------------------------------------------------------------------------------

provided that, unless otherwise agreed in such Services Addendum, payment for
such new services shall covered by the amounts paid by University to Provider as
set forth on Exhibit D to this Agreement.

5.2 Delinquent Payments. Services Fees due under this Agreement that are not
paid or not reasonably and in good faith disputed by University in writing
within thirty (30) days of the date of an invoice therefor, with such written
notice detailing why such disputed fees are not due, shall accrue simple
interest at the prime rate as quoted in the Wall Street Journal plus one percent
(1.0%) per annum or, if lower, the maximum rate permitted by Applicable Law,
from the date due until paid in full. If University does not reasonably and in
good faith dispute in writing the fees invoiced by Provider within sixty
(60) days of the date of the applicable invoice, with such written notice
detailing why such disputed fees are not due, Provider may suspend performance
of all or a subset of the Services, may terminate this Agreement by written
notice (including after any such suspension), and may seek any other remedies
available to it, whether legal, contractual, equitable or otherwise. For the
avoidance of doubt, undisputed fees on an invoice shall be payable as provided
in this Agreement, and University may only withhold the amounts disputed in good
faith as set forth in University’s written notice disputing fees invoiced. In
the event that University disputes the Services Fees invoiced as provided above,
the Parties will expeditiously work together in good faith to resolve such
dispute. Disputes related to Services Fees arising in connection with
examinations conducted under Section 5.4 (Examinations) shall be administered as
provided under that Section.

5.3 Books and Records; Audited Financial Statements.

5.3.1 Books and Records. Each Party shall maintain consistently applied,
accurate and complete Books and Records, including as are necessary: (a) to
substantiate the Services Fees paid by University to Provider, (b) to
substantiate the information in any reports required to be delivered pursuant to
this Agreement, including Exhibit B, and (c) to perform any reconciliation under
Section 3 of Exhibit D. Each Party shall maintain such Books and Records at, or
accessible from, such Party’s principal place of business for the period of time
required under Applicable Law, but not less than ten (10) years after creation.

5.3.2 Audited Financial Statements. Each Party shall deliver to the other Party
each year, promptly upon completion thereof, its Audited Financial Statements;
provided, that Provider will be deemed to have delivered its Audited Financial
Statements to University if (a) Provider has filed such Audited Financial
Reports with the Securities Exchange Commission via the EDGAR filing system and
such reports are publicly available, or (b) the reports are posted on Provider’s
website.

5.4 Examinations. During the twelve (12) month period following receipt of any
report (including any reconciliation report) delivered under Section 3 of
Exhibit B, each Party shall have the right to examine and audit (or cause its
external auditors to examine and audit) the Books and Records of the other Party
as necessary to verify the examined Party’s compliance with the terms of this
Agreement, including the calculation of any of the information required to be
included in any such reports. In addition, each Party shall have the right to
examine and audit (or cause its external auditors to examine and audit) the
compliance by the other Party with such other

 

10



--------------------------------------------------------------------------------

Party’s performance obligations under this Agreement. All examinations shall be
performed in accordance with the following terms:

5.4.1 The examined Party shall reasonably cooperate with the examining Party in
conducting any such examination. The examining Party and its representatives
(including its external auditors) shall keep all information obtained during any
such examination confidential pursuant to and in accordance with Section 9
(Confidentiality).

5.4.2 Examinations shall: (a) be performed, upon not less than five (5) Business
Days’ advance written notice to the examined Party, at the examined Party’s
principal place of business (or other location mutually agreed by the Parties in
writing) during normal business hours, (b) be performed no more frequently than
twice during each Fiscal Year (or portion thereof) by any Party (except for
examinations to ensure that a previously discovered problem is not reoccurring),
(c) not be conducted in a manner that unreasonably interferes with the examined
Party’s course of business, and (d) subject to delays outside the control of the
Parties, be concluded within one hundred and eighty (180) days of commencement
of the examination.

5.4.3 The examining Party may perform examinations hereunder using its external
auditors, in which case the examined Party shall permit entry of the examining
Party’s external auditors to its principal place of business to perform
inspections of the examined Party’s Books and Records.

5.4.4 If any examination made pursuant to this Section 5.4 (Examinations)
reveals that (a) any calculation, or any set off or credit, or payments to or
from University or Provider under this Agreement have not been made in
accordance with the terms of this Agreement (a “Payment Failure”), or (b) a
Party has failed, in any material respect, to comply with its performance
obligations under the Agreement (a “Performance Failure”), then the examining
Party shall promptly deliver to the examined Party written notice specifying the
nature of any Payment Failure or Performance Failure and providing the data and
information necessary, or requested, to support such claim (an “Examination
Notice”). Following its receipt of any such Examination Notice, the examined
Party will have a period of thirty (30) days to dispute in writing to the
examining Party any of the findings contained in the Examination Notice. If the
examined Party fails to dispute the findings in the Examination Notice during
such thirty (30) day period, then the results of the examination set forth in
the Examination Notice shall become final and binding on the Parties. If the
examined Party disputes any findings in the Examination Notice within the
applicable thirty (30) day period in accordance with this Section, then the
Parties will work together in good faith for a period of up to thirty (30) days
to seek to resolve the disputed matter, including the exchange of underlying
information and records as reasonably requested. Should no resolution be reached
within the first fifteen (15) days of said period, such efforts to resolve the
disputed matter shall include escalating the matter to the Parties’ respective
Designee and/or Senior Designee. If the Parties agree in writing to the
resolution of any disputed matters during the thirty (30) day negotiation period
described above, then the terms of such written agreement shall be final and
binding on the Parties with respect to such resolved matters.

5.4.5 In the case of a Payment Failure, if any of the disputed matters remain
unresolved at the end of the thirty (30) day negotiation period described in
Section 5.4.4 above or in the case of any disagreements between the Parties
regarding any payment or

 

11



--------------------------------------------------------------------------------

reconciliation thereof, then such disputed matters shall be resolved by an
Independent Accounting Firm in accordance with this Section 5.4.5. For purposes
of this Agreement, “Independent Accounting Firm” means either: (a) a nationally
recognized independent chartered accounting firm mutually agreed upon and
engaged by Provider and University within thirty (30) days after the expiration
of the applicable time period for the Parties to resolve their disputes through
negotiations, or (b) if Provider and University are unable to mutually agree
upon and engage the Independent Accounting Firm during such thirty (30) day
period, then, no later than thirty (30) days thereafter, each of Provider and
University shall select and engage a nationally recognized independent
accounting firm and those two accounting firms will promptly, but in no event
more than twenty (20) days later, select and engage a third nationally
recognized independent accounting firm, which third accounting firm shall serve
as the Independent Accounting Firm. Notwithstanding the foregoing, in the case
of the application of clause (b) of this definition, if either Provider or
University fails to timely engage an accounting firm, then the Independent
Accounting Firm will be the accounting firm timely engaged by the other Party.
Within thirty (30) days after the Independent Accounting Firm has been engaged,
Provider and University shall each submit a written statement to the other Party
and the Independent Accounting Firm identifying in reasonable detail such
Party’s calculation of each disputed amount. If either Party fails to timely
submit its written statement to the other Party and the Independent Accounting
Firm, or if either Party fails to timely provide Books and Records requested by
the other Party, then the Independent Accounting Firm shall resolve such
disputed matters in accordance with the written statement of the Party that was
timely submitted. Otherwise, the Independent Accounting Firm shall resolve each
disputed amount by selecting either the calculation submitted by Provider or the
calculation submitted by University, based on which calculation the Independent
Accounting Firm determines to be more accurate. The Independent Accounting Firm
shall submit its final written report to the Parties within sixty (60) days (or
such other time period as the Parties mutually agree in writing) after the
deadline for the Parties to submit their written statements to the Independent
Accounting Firm. For the avoidance of doubt, the Independent Accounting Firm
shall only decide the specific items under dispute by the Parties and its
decision for each disputed amount must be either the calculation submitted by
Provider or by University and not a different calculation it performs. In
connection with the resolution of the disputes, each of the Parties shall make
available to the other Parties and the Independent Accounting Firm, as the case
may be, such Books and Records, documents, work papers, facilities and other
information as such Party or the Independent Accounting Firm may reasonably
request to resolve the dispute. The Independent Accounting Firm determination
made in accordance with this Section will be final and binding upon the Parties
and will not be subject to appeal, absent fraud or manifest error.

5.4.6 In the case of a Performance Failure, if any of the disputed matters
remain unresolved at the end of the thirty (30) day negotiation period described
in Section 5.4.4 above or in the case of any disagreements between the Parties
regarding any cure thereof, then such disputed matters shall be resolved
pursuant to Section 18.11 (Dispute Resolution).

5.4.7 Each Party shall be responsible for its own costs and fees relating to any
dispute resolution pursuant to Section 5.4.5 or Section 5.4.6 above.

5.4.8 Provider agrees that University may provide the results of any examination
undertaken pursuant to this Section 5.4 (Examinations) to any Educational
Agency, including HLC, upon such Educational Agency’s request.

 

12



--------------------------------------------------------------------------------

6. Term, Termination.

6.1 Term. The initial term of this Agreement (the “Initial Term”) shall commence
on the Effective Date and, unless earlier terminated as provided in this
Agreement, shall continue until the earlier of (a) the fifteenth (15th)
anniversary of the Effective Date, or (b) with respect to any particular Service
being provided hereunder, such other termination date as is mutually agreed by
the Parties in writing or set forth in a Services Addendum related to any
additional Service added hereto. Unless earlier terminated as provided in this
Agreement, this Agreement shall automatically renew for successive five (5) year
terms (each, a “Renewal Term”).

6.2 Non-Renewal of Initial Term or Any Renewal Term; Fee Payable. Either Party
may elect not to renew this Agreement at the end of the Initial Term or any
subsequent Renewal Term by giving the other Party written notice of such
election not to renew not less than eighteen (18) months’ prior to the end of
such Initial Term or subsequent Renewal Term. If University gives written notice
to Provider of its decision not to renew this Agreement, then, as a condition to
the expiration of such Initial Term or Renewal Term, University shall pay, and
Provider shall have the right to receive, on the last day of such Initial Term
or Renewal Term, as applicable, the Non-Renewal Fee by wire transfer of
immediately available funds.

6.3 Early Termination of Initial Term; Fee Payable. Prior to the expiration of
the Initial Term, University may elect to terminate this Agreement upon or
following the later of (a) the seventh (7th) anniversary of the Effective Date,
and (b) the payment in full of the Senior Secured Note. Such termination shall
be effected by providing Provider with written notice of termination not less
than eighteen (18) months’ prior to the proposed date of termination, specifying
therein the effective date of termination. If University gives written notice to
Provider of its decision to terminate this Agreement in accordance with this
Section 6.3 (Early Termination of Initial Term; Fee Payable), then, as a
condition to such termination, University shall pay, and Provider shall have the
right to receive, on the effective date of termination the Early Termination Fee
by wire transfer of immediately available funds.

6.4 Termination of Agreement for Breach. Subject to the provisions of
Section 3.11 (Points of Contact; Designees), Section 5.4 (Examinations) and
Section 18.11 (Dispute Resolution), this Agreement may be terminated by either
Party (such Party defined herein for convenience as the “Non-Defaulting Party”)
upon a Performance Failure by the other Party (such other Party defined herein
for convenience as the “Defaulting Party”) where such Performance Failure has a
material adverse effect on the Non-Defaulting Party or its business. The
Non-Defaulting Party shall give the Defaulting Party written notice of such
Performance Failure, stating the nature thereof and a reasonable period (which
shall be not less than thirty (30) days) to cure such Performance Failure. If
the Defaulting Party does not cure any such Performance Failure within the
specified cure period, the Non-Defaulting Party may terminate this Agreement
effective upon thirty (30) days’ prior written notice given on or after the end
of the specified cure period; provided, that if, at end of the specified cure
period, the Defaulting Party is continuing to use reasonably diligent efforts to
cure such Performance Failure in light of the nature of such Performance
Failure, then the Non-Defaulting Party may not give written notice of
termination of this Agreement until the earlier of (a) an additional thirty
(30) days has passed following the end of the original specified cure period, or
(b) such time as the Defaulting Party has ceased using reasonably diligent
efforts to cure such Performance Failure. For the avoidance of doubt, any

 

13



--------------------------------------------------------------------------------

termination of this Agreement in respect of a Payment Failure shall be governed
by Section 5.2 (Delinquent Payments) or Section 5.4 (Examinations), as
applicable.

6.5 Termination of Particular Service. Subject to the provisions of Section 3.11
(Points of Contact; Designees) , Section 5.4 (Examinations) and Section 18.11
(Dispute Resolution), the provision by Provider of any particular Service may be
terminated by the Non-Defaulting Party upon a Performance Failure by the
Defaulting Party with respect to such particular Service. The Non-Defaulting
Party shall give the Defaulting Party written notice of such material
Performance Failure, stating the nature thereof and a reasonable time (which
shall be not less than thirty (30) days) to cure such Performance Failure. If
the Defaulting Party does not cure any such Performance Failure within the
specified cure period, the Non-Defaulting Party may terminate the provision of
the applicable Service effective upon thirty (30) days’ prior written notice
given on or after the end of the specified cure period; provided, that if, at
end of the specified cure period, the Defaulting Party is continuing to use
reasonably diligent efforts to cure such Performance Failure in light of the
nature of such Performance Failure, then the Non-Defaulting Party may not give
written notice of termination of the particular Service until the earlier of
(a) an additional thirty (30) days has passed following the end of the original
specified cure period, or (b) such time as the Defaulting Party has ceased using
reasonably diligent efforts to cure such Performance Failure. Upon the
termination of any particular Service being provided hereunder, the Parties will
work together mutually and in good faith to agree upon an appropriate adjustment
to the Service Fees payable hereunder to reflect the elimination of such Service
and this Agreement shall be amended accordingly. For the avoidance of doubt, any
termination of a particular Service in respect of a Payment Failure shall be
governed by Section 5.2 (Delinquent Payments) or Section 5.4 (Examinations), as
applicable.

6.6 Special Termination Right. Anything in Section 6.5 (Termination of
Particular Service) to the contrary notwithstanding, University may immediately
and without penalty terminate the portions of this Agreement related to the
provision of Services covered in Section 8 (Financial Aid Services) of Exhibit B
to this Agreement if it receives notification that the DOE has imposed an
emergency, limitation, suspension, or termination action with regard to
Provider’s ability to contract with the University to administer any aspects of
its participation in the Title IV Programs. Any such termination of the Services
covered in Section 8 (Financial Aid Services) of Exhibit B shall not affect
Provider’s provision of Services not covered in Section 8 (Financial Aid
Services) of Exhibit B. Upon any termination of the Services covered in
Section 8 (Financial Aid Services) of Exhibit B to this Agreement, the Parties
will work together mutually and in good faith to agree upon an appropriate
adjustment to the Services Fees payable hereunder to reflect the elimination of
such Services and this Agreement shall be amended accordingly

6.7 Effect of Termination. Upon termination of this Agreement or any particular
Service, as applicable, (a) Provider shall be entitled to all Services Fees and
other amounts due for the provision of the relevant Services rendered up to and
through the effective date of termination, as determined and payable in
accordance with the terms in this Agreement and any Services Addendum, (b) the
Parties shall take reasonable steps to provide the other Party with any
information and records reasonably relating to this Agreement or such Service
requested by such other Party in writing to the extent appropriate and necessary
to permit the continuing business operations of each of the Parties with a
minimum of disruption, and (c) all licenses granted under Section 10
(Intellectual Property Rights) below will terminate; provided, if University

 

14



--------------------------------------------------------------------------------

requests the performance of Transition Services, such licenses will terminate at
the end of the applicable Transition Period.

6.8 Transition Services. Except in the case of a non-renewal of the Agreement
under Section 6.2 (Non-Renewal of Initial Term or Any Renewal Term; Fee Payable)
or an early termination of the Agreement by University under Section 6.3 (Early
Termination of Initial Term; Fee Payable), if this Agreement or any particular
Service is terminated (regardless of the reason for such termination), (a) by
Provider, then, at University’s written election, Provider will continue
providing the Services (or the applicable Service) for a period of up to two
(2) years following the termination date, or (b) by University, then, at
University’s written election, Provider will continue providing the Services (or
applicable Service) for a period of up to six (6) months following the
termination date (the post-termination services are referred to herein as the
“Transition Services,” and the applicable period during which the Transition
Services are provided is referred to herein as the “Transition Period”).
Notwithstanding the foregoing, if this Agreement or a Service is terminated as a
result of University’s failure to timely pay the applicable Services Fees, then
if University desires to receive Transition Services during the Transition
Period, University must, prior to the commencement of any Transition Services,
(a) pay all outstanding Services Fees that are not subject to a good faith
dispute by University pursuant to Section 5.2 (Delinquent Payments) and (b) pay
the estimated Services Fees as reasonably determined by Provider for the
Transition Period on a monthly basis in advance. If the actual Services Fees
payable for the Transition Period are different than the estimated Services Fees
paid by University, then (i) if the actual Services Fees exceed the estimated
Services Fees, University will pay the difference within thirty (30) days after
the expiration of the Transition Period, and (ii) if the actual Services Fees
are less than the estimated Services Fees, Provider will refund to University
the difference within thirty (30) days after the expiration of the Transition
Period. The Transition Services will be provided at least at the same levels of
quality and timeliness of performance as such Services were required to be
provided prior to the termination. In connection with a termination of the
Agreement, University may, upon written notice to Provider, modify the specific
Transition Services to be provided to a subset of the Services provided under
this Agreement and, in any case, may reduce the term for the Transition Period
to a lesser period. Following any termination, the Parties agree to work in good
faith to effectuate an orderly transition of the Services (or any particular
Service), with a goal of minimum interruption to University, its students and
its Educational Activities. It is agreed and understood that the licenses
granted to Provider in Section 10 (Intellectual Property Rights) shall remain in
effect during the Transition Period, provided that University complies with the
terms in this Agreement, including timely paying the Services Fees for the
Transition Services. If this Agreement expires following the giving by a Party
of notice of non-renewal under Section 6.2 (Non-Renewal of Initial Term or Any
Renewal Term; Fee Payable) above, or is terminated by University following the
giving by University of notice of termination under Section 6.3 (Early
Termination of Initial Term; Fee Payable), then during the period between the
giving of such notice of non-renewal or termination and the expiration or
termination of the Initial Term or expiration of any Renewal Term, the Parties
shall likewise work in good faith to wind down their relationship and effectuate
an orderly transition of the Services, with a goal of minimum interruption to
University, its students and its Educational Activities.

6.9 Assumption of Certain Services Functions. University may, at any time upon
providing Provider with not less than nine (9) months’ prior written notice (a
“Services Transfer Notice”), elect to directly assume performance of one or more
Back-Office Services

 

15



--------------------------------------------------------------------------------

Functions, as designated by University in such Services Transfer Notice;
provided that (a) Provider will be paid any Services Fees related to the
Back-Office Services Function assumed for the period prior to the effective date
of such assumption, and continue to be paid its other Services Fees, in each
case, as provided in Exhibit D without regard to such assumption, and (b) the
Parties will negotiate in good faith to determine appropriate adjustments to the
Services Fees payable hereunder to give effect to any transfer of costs
associated with such assumption. Upon University’s assumption of any Back-Office
Services Functions, University will supply its own technology and IT platforms
to perform such Back-Office Services Functions and will no longer have the right
to access or use the Platform in connection therewith. The Parties agree that to
the extent performance of the Back-Office Services Function assumed by
University requires amendment to this Agreement, the Parties shall make such
amendments (in accordance with Section 18.2 (Amendment; Waiver)) in good faith
consistent with the remaining terms of this Agreement. University shall not
retain any other Person, during the remainder of the Initial Term or any Renewal
Term in which a notice is given pursuant to this Section 6.9 (Assumption of
Certain Services Functions), to perform any Back-Office Services Functions
assumed pursuant to this Section.

7. Tax Matters.

7.1 Tax. The Services Fees are exclusive of all Tax. University will pay and be
liable for any and all Tax imposed on, sustained, incurred, levied and measured
by the cost, value or price of Services provided by Provider under this
Agreement; provided, that in no event shall University be liable for any Taxes
that are imposed on or calculated by reference to the net income received or
receivable by Provider. All such Tax for which University is liable will, as
applicable, be invoiced to and payable by University to Provider in accordance
with Section 5.1 (Services Fees; Payment Terms) or as otherwise mutually agreed
in writing by the Parties and under the terms of the Applicable Law which
governs the relevant Tax. Notwithstanding anything to the contrary contained in
this Agreement, in the event that any applicable Tax authority imposes a
transaction privilege, sales or similarly denominated Tax on the Services, the
responsibility for such Tax shall be borne equally by Parties.

7.2 Tax Withholding. University shall (a) make all payments of Services Fees to
be made by it to Provider hereunder without any Tax withholding, unless a Tax
withholding is required by Applicable Law and (b) promptly upon becoming aware
that University must make a Tax withholding (or that there is any change in that
rate or the basis of a Tax withholding) notify Provider in writing accordingly.
Provider shall co-operate in completing any procedural formalities necessary for
University to obtain authorization to make payment without a Tax withholding.

7.3 Tax Indemnity. Notwithstanding anything herein to the contrary, University
shall pay to Provider an amount equal to the loss, liability or cost that
Provider reasonably determines will be or has been (directly or indirectly)
suffered for or on account of Tax on Provider in respect of the Agreement. This
Section 7.3 (Tax Indemnity) shall not apply with respect to any Tax for which
University is not responsible under Section 7.1 (Tax) or any other Tax assessed
on Provider under the law of any jurisdiction in which Provider is incorporated
or operates, if that Tax is imposed on or calculated by reference to the net
income received or receivable by Provider.

 

16



--------------------------------------------------------------------------------

8. Indemnification for Third Party Claims.

8.1 Indemnification of University. Subject to the limitations set forth in
Section 11 (Limitation of Liability) below, Provider hereby agrees to (a) defend
University and its trustees, officers, employees, agents, successors, and
assigns (collectively, the “University Indemnitees”), from and against all
demands, suits, claims, actions, or causes of action (each, a “Claim”) asserted
or brought by any third party against any of the University Indemnitees, and
(b) indemnify and hold the University Indemnitees harmless from any assessments,
losses, damages, costs and expenses (including, interest, penalties, and
reasonable attorneys’ fees), of any nature, and in all cases awarded in a final
judgment, order or regulatory action to the third party bringing the applicable
Claim or any settlement amount paid to the third party bringing the applicable
Claim in order to settle such Claim; provided that, in each case, such Claim
arises directly from any act or omission of any Provider Indemnitee, including
any violation of any Applicable Law by Provider, in connection with its
performance under this Agreement; provided further, that Provider shall have no
obligation to defend, indemnify or hold University Indemnitees harmless from any
such assessments, losses, damages, costs and expenses to the extent arising from
actions taken by Provider at University’s request or otherwise in respect of any
communications with prospective or existing students made by Provider following
scripts, or using advertising or web materials, approved by University, as
provided in Section 3.7.6 (Marketing Laws and Regulations; No
Misrepresentation), so long as Provider was not negligent, grossly negligent or
reckless in taking such actions.

8.2 Indemnification of Provider. University hereby agrees to (a) defend Provider
and its directors, officers, stockholders, employees, agents, successors, and
assigns, (collectively, the “Provider Indemnitees”), from and against all Claims
asserted or brought by any third party against any of the Provider Indemnitees,
and (b) indemnify and hold the Provider Indemnitees harmless from any
assessments, losses, damages, costs and expenses (including, interest,
penalties, and reasonable attorneys’ fees), of any nature, and in all cases
awarded in a final judgment, order or regulatory action to the third party
bringing the applicable Claim or any settlement amount paid to the third party
bringing the applicable Claim in order to settle such Claim; provided that, in
each case, such Claim arises directly from any act or omission of any University
Indemnitee including any violation of any Applicable Law by University,
including, without limitation, in respect of the provision to Provider of
scripts, or advertising or web materials, for use by Provider as contemplated by
Section 3.7.6 (Marketing Laws and Regulations; No Misrepresentation).

8.3 Conditions. The indemnifying Party’s obligations under this Section 8
(Indemnification for Third Party Claims) shall be conditioned upon and subject
to the indemnified parties (i.e., the Provider Indemnitees or the University
Indemnitees, as the case may be): (a) notifying the indemnifying Party promptly
in writing of any Claim of which an indemnified party becomes aware, provided,
that the failure to provide such notice shall not relieve the indemnifying Party
from its obligations hereunder, except to the extent of any material prejudice
to the indemnifying Party as a direct result of such failure; (b) offering the
indemnifying Party sole authority to control fully, at the indemnifying Party’s
expense with counsel of its choice, the defense and settlement of any Claim;
provided, that any Claim of a regulatory nature or involving any Educational
Agency shall be under the mutual control of University and Provider and subject
to Section 15 (Duty to Cooperate) of this Agreement, it being understood that
the primary

 

17



--------------------------------------------------------------------------------

communications with the Educational Agency shall be through University (although
Provider may be present at or participate in such discussions in its discretion
and University will provide reasonable prior written notice to Provider of such
discussions); (c) having the right, at the indemnified parties’ cost and
expense, to participate in the defense of such Claim using legal counsel of its
or their own choosing, provided, that such participation shall not reduce or
impact the indemnifying Party’s control of the defense and settlement as
provided herein; and (d) furnishing all reasonable cooperation and assistance
requested by the indemnifying Party in accordance with Section 15 (Duty to
Cooperate) below. Notwithstanding anything to the contrary contained in this
Section 8 (Indemnification for Third Party Claims), if, within fifteen (15) days
following receipt by the indemnifying Party of notice of a Claim pursuant to
subpart (a) of the preceding sentence, the indemnifying Party fails to provide
written notice to the indemnified parties of the indemnifying Party’s intention
to assume the defense of such Claim, then each indemnified party shall have the
right to assume the sole control of the defense of such Claim by counsel of its
choice, in which event if the Claim is in fact a Claim for which the
indemnifying Party was obligated to defend, indemnify and hold harmless the
indemnified parties, the indemnifying Party shall indemnify any such indemnified
party for all reasonable attorneys’ fees and costs incurred by such indemnified
party in connection with such defense and such reimbursement of attorneys’ fees
shall be in addition to the indemnification for other amounts sought hereunder
in connection with such Claim. For the avoidance of doubt, neither Party may
settle a Claim without the prior written consent of the other Party, such
consent not to be unreasonably withheld, delayed or conditioned.

9. Confidentiality. Each Party acknowledges that Confidential Information may be
disclosed to the other Party in connection with this Agreement.

9.1 Definition. “Confidential Information” shall mean, with respect to each
Party (a) any non-public, proprietary information, Intellectual Property and
other confidential information, including, but not limited to, any technical and
non-technical information regarding current, future and proposed business
operations, products and services, including for example and without limitation,
information concerning research and development, financial information,
procurement requirements, student and customer information and lists, business
forecasts, sales information and marketing plans, descriptions, specifications
and the like of a Disclosing Party, and (b) any information Disclosing Party has
received from a third party which the Disclosing Party is obligated to treat as
confidential or proprietary, in each case that is provided or communicated by
the Disclosing Party to the Receiving Party in connection with this Agreement
after the Effective Date, including pursuant to Section 15 (Duty to Cooperate).

9.2 Obligations. Each Party (in such capacity, the “Receiving Party”)
acknowledges and agrees to (a) use with respect to the Confidential Information
of the other Party (in such capacity, the “Disclosing Party”) the same care and
discretion to prevent such Confidential Information from being disclosed,
published or disseminated as it employs to avoid disclosure, publication or
dissemination of its own similar Confidential Information (but in no event less
than reasonable care), (b) use the Disclosing Party’s Confidential Information
only for the purpose for which it was disclosed, and (c) not disclose,
disseminate or provide access to the Disclosing Party’s Confidential Information
to any Person other than to those employees and agents who (i) have a need to
know it in order to assist the Receiving Party in performing its obligations
under, or to permit the Receiving Party to exercise its rights under, this
Agreement,

 

18



--------------------------------------------------------------------------------

and (ii) are legally bound by the same obligations regarding Confidential
Information as the Parties are subjected to in this Section 9 (Confidentiality).
Furthermore, neither Provider nor University will: (A) acquire any right in or
assert any lien against the Confidential Information of the other Party, other
than as provided in this Agreement; or (B) sell, assign, lease or otherwise
dispose of Confidential Information of the other to third parties (except in
connection with a sale of all or substantially all of such Party’s assets to
which this Agreement relates) or commercially exploit such Confidential
Information, other than as permitted in this Agreement. In addition, the Parties
shall take reasonable steps by agreement or otherwise so that their Affiliates,
employees, subcontractors and consultants comply with these confidentiality
provisions.

9.3 Permitted Disclosures. Notwithstanding the foregoing, the Receiving Party
may disclose the Confidential Information of the Disclosing Party (a) to a third
party subcontractor who is involved in providing Services under this Agreement
or a third party who is contemplating entering into a transaction with Provider
pertaining to a financing event or a sale of all or any portion of its business,
provided that: (i) such disclosure is reasonably necessary for the third party
to perform its duties or evaluate the potential transaction; (ii) the Receiving
Party causes the third party to be bound to the same obligations regarding
Confidential Information as the Parties are subjected to in this Section 9
(Confidentiality); and (iii) the Receiving Party assumes full responsibility for
the acts or omissions of such third parties, no less than if the acts or
omissions were those of the Receiving Party; (b) to the extent required under
the terms of any credit agreement, indenture or related agreement entered into
by the Receiving Party or one of its Affiliates; (c) to an Affiliate, provided
that: (i) such Affiliate is bound to the same obligations regarding Confidential
Information as the Parties are subjected to in this Section 9 (Confidentiality);
and (ii) Receiving Party shall only disclose such Confidential Information to
those directors, trustees, officers, employees and agents of such Affiliate who
have a need to know it in order to assist the Receiving Party in performing its
obligations hereunder, or to permit the Receiving Party to exercise its rights
under this Agreement; (d) as required pursuant to any Applicable Law; provided,
that the Receiving Party shall advise the Disclosing Party of such required
disclosure promptly upon learning thereof in order to afford the Disclosing
Party a reasonable opportunity to contest, limit and/or assist the Receiving
Party in crafting such disclosure; or (e) to an Educational Agency when
requested by such Educational Agency.

9.4 Exclusions. Notwithstanding anything to the contrary in the foregoing,
Confidential Information does not include, and this Section 9 (Confidentiality)
will not apply to, any information that the Receiving Party can demonstrate was:

9.4.1 at the time of disclosure of such information to the Receiving Party, in
the public domain;

9.4.2 information related to applicants to University that do not enroll in
University within three months of initial outreach to such applicant;

9.4.3 after disclosure of such information to the Receiving Party, published or
otherwise became part of the public domain through no fault of the Receiving
Party or its directors, trustees, officers, employees and agents;

 

19



--------------------------------------------------------------------------------

9.4.4 rightfully in the possession of the Receiving Party at the time of
disclosure of such information to the Receiving Party, free of any obligation of
confidentiality;

9.4.5 received after disclosure of such information to the Receiving Party from
a third party who had a lawful right to disclose such information to the
Receiving Party; or

9.4.6 independently developed by the Receiving Party without reference to
Confidential Information of the Disclosing Party.

9.5 Loss of Confidential Information. In the event of any disclosure or loss of,
or inability to account for, or unauthorized use of, Confidential Information,
the Receiving Party will notify the Disclosing Party immediately in writing, and
shall reasonably assist the Disclosing Party in remedying the unauthorized
disclosure or use.

9.6 Period of Confidentiality. Confidential Information disclosed pursuant to
this Agreement will be subject to the terms of this Agreement until such time as
it ceases to be characterized as Confidential Information under one or more of
clauses 9.4.1 through 9.4.6 of Section 9.4 (Exclusions)

9.7 Return of Confidential Information. Within thirty (30) Business Days after
the effective date of termination of this Agreement or any Transition Period (if
applicable), the Receiving Party shall destroy or deliver to the Disclosing
Party, at the Disclosing Party’s option, (a) all materials furnished by the
Disclosing Party, and (b) all materials in the Receiving Party’s possession or
control (even if not furnished by the Disclosing Party), in each case that
contain or disclose any of the Disclosing Party’s Confidential Information. The
Receiving Party will provide the Disclosing Party a written certification of the
Receiving Party’s compliance with the Receiving Party’s obligations under this
Section 9.7 (Return of Confidential Information). Notwithstanding the foregoing,
Confidential Information stored on back-up storage media in the normal course of
business need not be returned or destroyed, but shall remain subject to the
terms of this Agreement in accordance with Section 9.6 (Period of
Confidentiality).

10. Intellectual Property Rights.

10.1 Definitions.

10.1.1 As used herein, the term “Intellectual Property” shall mean any and all
technology, inventions, processes, know-how, designs, works of authorship, and
any other technical subject matter related thereto. The term “Intellectual
Property” also includes all intellectual property rights or similar proprietary
rights related to or protecting the foregoing, including (a) all inventions, all
improvements thereto and all patents, patent applications, provisionals and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof,
(b) all registered and unregistered trademarks, service marks, trade dress,
logos, trade names, registered domain names, and corporate names, including all
goodwill associated therewith, and all applications (including intent-to-use
applications), registrations, and renewals in connection therewith, (c) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, including all rights in works of authorship,
curricula, program materials, translations, abridgments, revisions compilations
and derivative works, (d) all trade secrets, customer lists, lists of students
and

 

20



--------------------------------------------------------------------------------

prospective students, employer lists, alumni lists, supplier lists, pricing and
cost information, business and marketing plans and other confidential business
information (including, without limitation, ideas, formulas, compositions,
know-how, techniques, research and development information, drawings,
specifications, designs, plans, proposals, and technical data), (e) all computer
programs and related software, including source code and object code thereof,
data, data tapes, databases and related manuals, notes, and documentation, and
(f) all copies and tangible embodiments thereof.

10.1.2 As used herein, the term “University Intellectual Property” shall mean
any and all Intellectual Property in (a) all of the content of the Courses and
Programs, including the Course Materials and all Improvements thereto, (b) all
Plans and related Plan Information (each as defined in Section 1.1 of Exhibit B)
developed by University, and (c) any Intellectual Property expressly identified
in a Service Addendum as “University Intellectual Property.”

10.1.3 As used herein, the term “Provider Intellectual Property” shall mean any
and all Intellectual Property in (a) the Platform, including Provider-developed
or Provider-acquired user interface designs necessary to facilitate access to
University Intellectual Property via the Platform (provided that, for further
clarity, Provider’s rights in such matter shall not give it any right whatsoever
in or to any portion of University Intellectual Property, none of which may be
used by Provider except in accordance with the express terms of this Agreement),
logic and data modules, algorithms, feature sets and source code, and
documentation relating thereto (b) all Aggregated Data Sets (as further
discussed in Section 10.13 (Aggregated Data Sets) below), and documentation
relating thereto, (c) all Plan Information developed by Provider, and (d) any
Intellectual Property expressly identified in a Service Addendum as “Provider
Intellectual Property.”

10.2 Ownership.

10.2.1 Ownership by Each Party. Following Provider’s assignment, sale and
transfer to University of certain Intellectual Property as set forth in the
Asset Purchase Agreement or any related agreement executed by the Parties in
connection therewith, each Party (and their respective Affiliates) (as the
“Owner Party”) owns and shall retain all right, title and interest in and to any
and all (a) Confidential Information of such Owner Party, (b) all Intellectual
Property of such Owner Party or its Affiliates existing as of the Effective
Date, (c) except as may be expressly provided otherwise in this Agreement or a
Services Addendum, all Intellectual Property independently developed by such
Owner Party or its Affiliates after the Effective Date, and (d) in the case of
University, all Improvements to University Intellectual Property, together with
all associated Intellectual Property rights in such Improvements, that are
conceived, created, or developed by Provider in connection with providing the
Services hereunder. For the avoidance of doubt, Intellectual Property developed
by Provider, whether in connection with the provision of the Services or outside
the provision of the Services, including, without limitation, Aggregated Data
Sets, shall be Intellectual Property independently developed by Provider for
purposes of the foregoing and Provider will be the “Owner Party” of such
Intellectual Property, except for Intellectual Property that is developed by
Provider and assigned to University as specifically provided in this Section 10
(Intellectual Property Rights).

 

21



--------------------------------------------------------------------------------

10.2.2 Works Made for Hire. Provider acknowledges and agrees that all works of
authorship included in the University Intellectual Property shall constitute a
“work made for hire” for University, as that phrase is defined in Section 101
and 201 of the Copyright Act of 1976 (Title 17, United States Code), including a
work specially commissioned by University. With respect to any such works of
authorship that are not “works made for hire” and with respect to any other
University Intellectual Property, Provider hereby assigns and transfers and
agrees to assign and transfer to University all of Provider’s right, title and
interest in and to such works of authorship and University Intellectual
Property, including, all patent, copyright, trade secret and other proprietary
rights, and the right to make any modifications, adjustments or additions
thereto (Provider hereby expressly waiving any droit moral or similar rights to
object to any such changes), the right to make and distribute derivative works
thereof and the right to all claims for past infringement thereof.

10.2.3 Further Assurances. Upon a Party’s reasonable written request, the other
Party shall execute and deliver to the requesting Party all documents and
instruments, including copyright assignments, and shall otherwise assist the
requesting Party, at the requesting Party’s expense, to perfect in the
requesting Party the sole and exclusive right, title and other interests in the
Intellectual Property of such requesting Party (as provided herein). In the
event a requesting Party is unable, because the other Party is no longer in
business, to obtain the signature of the other Party to any document or
instrument necessary or desirable to apply for protection of, or to enforce any
action with respect to, any Intellectual Property right of the requesting Party,
the other Party hereby irrevocably designates and appoints the requesting Party
and its duly authorized officers and agents as the other Party’s agent and
attorney-in-fact, whose power is expressly coupled with an interest, to act for
and on behalf of the other Party, to execute such documents and instruments and
to take all lawfully permitted actions to protect the requesting Party’s
interests in any such Intellectual Property with the same legal force and effect
as if executed by such other Party.

10.3 License to Course Materials. Subject to the terms and conditions of this
Agreement, and subject to the applicable Quality Control Standards set forth in
Section 10.9 (Quality Control), University, on behalf of itself and its
Affiliates, hereby grants to Provider, during the Initial Term and any Renewal
Term and under the Intellectual Property rights owned or controlled by
University or its Affiliates, a non-exclusive, non-transferable, worldwide,
royalty-free right and license, without the right to sublicense, (a) to create
derivative works of, and to modify, enhance and develop improvements to, the
Course Materials (collectively, “Improvements”), and (b) to use the Course
Materials, including the right to reproduce, distribute copies, publicly display
and publicly perform the Course Materials, in each case solely in connection
with the performance by Provider of Services under this Agreement. The foregoing
license only in clause (a) of Section 10.3 (License to Course Materials) is
subject to University’s prior written consent (not to be unreasonably withheld,
conditioned or delayed) for each of the Improvements and such consent may be
reasonably conditioned on additional terms and conditions to be proposed by
University consistent with University’s academic control over the Course
Materials. During the Initial Term of this Agreement and any Renewal Term,
Provider shall disclose all Improvements to University. Provider will have
written agreements with its employees and contractors that develop Improvements
pursuant to which such employees and contractors assign to Provider all right,
title and interest in and to the Improvements and all Intellectual Property
rights therein.

 

22



--------------------------------------------------------------------------------

10.4 License to Other University Intellectual Property. Subject to the terms and
conditions of this Agreement, University, on behalf of itself and its
Affiliates, hereby grants to Provider, during the Initial Term and any Renewal
Term and under the Intellectual Property rights owned or controlled by
University or its Affiliates, a non-exclusive (except as provided in the next
sentence), non-transferable, worldwide, royalty-free right and license, without
the right to sublicense, to use, reproduce, create derivative works and to
modify, enhance and develop improvements to the University Intellectual Property
(other than the Course Materials and University Marks) and distribute copies,
publicly display and publicly perform such other University Intellectual
Property, in each case solely in connection the performance by Provider of
Services under this Agreement. Notwithstanding the foregoing, the license set
forth in this Section 10.4 (License to Other University Intellectual Property)
shall be exclusive with respect to the Exclusive Services.

10.5 License to University Marks. Subject to the terms and conditions of this
Agreement and to the Quality Control Standards set forth in Section 10.9
(Quality Control), University, on behalf of itself and its Affiliates, hereby
grants to Provider, during the Initial Term and any Renewal Term, a worldwide,
non-exclusive (except as provided in the next sentence), non-transferable,
royalty-free right and license, without the right to sublicense, to use,
reproduce and display the University Marks solely in connection with the
performance by Provider of the Services (e.g., marketing and promotion
services). Notwithstanding the foregoing, the license set forth in this
Section 10.5 (License to University Marks) shall be exclusive with respect to
the Services identified herein; provided, that University may use, reproduce and
display the University Marks in connection with the marketing and promotion of
University and the Programs as well as any other uses unrelated to the Services
identified herein. Subject to the terms of this Agreement (e.g., with respect to
Provider’s permitted use of University Marks), Provider and University shall
coordinate their marketing and promotional activities in respect of University
to ensure a consistent message. A list of University Marks as of the Effective
Date is set forth on Exhibit E to this Agreement.

10.6 Reservation of Rights. Nothing in this Agreement shall be deemed in any way
to constitute a transfer or assignment by University to Provider of ownership of
or title to any of University Intellectual Property.

10.7 Domain Names; Additional Trademarks. If Provider is interested in using
domain names containing one of the University Marks, for any purpose, Provider
shall provide a written request to University and University may, in its sole
discretion, apply to register the additional domain names and/or trademarks and
amend the list of University Marks to include such additional domain names
and/or trademarks.

10.8 Restrictions on Trademark Usage. University grants no rights under the
University Marks other than those expressly granted herein unless otherwise
agreed to in writing on a case-by-case basis, at the sole discretion of
University. Without limiting the foregoing, Provider agrees that it shall not
directly or indirectly at any time:

10.8.1 use any of the University Marks for or in connection with any business of
Provider other than the provision of Services to University under this
Agreement;

 

23



--------------------------------------------------------------------------------

10.8.2 use any of the University Marks in combination with any other trade name,
trademark, service mark, corporate name, logo, domain name or trade dress,
unless approved in advance in writing by University;

10.8.3 use any trade name, trademark, service mark, domain name, logo or trade
dress which, in University’s opinion, is likely to be confused with, tarnish or
dilute any of the University Marks;

10.8.4 apply to register, obtain, use or own any domain name or trademark
comprising or related to any of the University Marks, or any confusingly similar
marks; or

10.8.5 use the University seal (which is solely used for academic purposes).

10.9 Quality Control.

10.9.1 Notwithstanding anything herein to the contrary, University shall retain
absolute final authority respecting the form and content of any of the Programs,
including Courses and Course Materials, offered under the University name or
University Marks. Provider shall at all times operate Provider’s business in
accordance with standards of professionalism and business practices consistent
with those of University, and in accordance with Applicable Law. Provider shall
not perform, or fail to perform, any act if, in University’s reasonable opinion,
such act, or failure to act, materially and adversely affects the business or
academic reputation of University, or in any way materially diminishes or
tarnishes the reputation of University, its employees, its students or any
University Marks.

10.9.2 Provider shall comply with University’s written quality control standards
provided from time to time by University to Provider in connection with
Provider’s use of the University Marks, as in effect from time to time, which
shall be subject to reasonable changes or re-branding by University from time to
time upon at least thirty (30) days prior written notice to Provider (the
“Quality Control Standards”). All such changes and re-branding shall be
consistent with changes and re-branding implemented and put into practice by
University generally and shall not be unique to Provider. All uses of the
University Marks must be in conformance with the then-current form of Quality
Control Standards or otherwise be approved in writing by University prior to
their use. Provider shall not by any act or omission use the University Marks in
any manner that disparages or reflects adversely on the University Marks or on
University, its employees, its students, its business or its reputation.

10.9.3 If at any time University is of the reasonable opinion that Provider is
in breach of Section 10.8 (Restrictions on Trademark Usage) or the terms of this
Section 10.9 (Quality Control) (other than Section 10.9.4), University shall
deliver written notice to Provider as provided in, and otherwise proceed under,
Section 6.4 (Termination for Breach) or Section 6.5 (Termination of Particular
Service), as applicable. Notwithstanding the foregoing, the terms of this
Section 10.9.3 shall not limit any right or remedy available to either Party,
whether under this Agreement, Applicable Law or in equity, subject to the
limitations on damages set forth in Section 11 (Limitation of Liability).

10.9.4 Provider shall not challenge or assist others in challenging University’s
ownership of the Course Materials and/or University Marks. Similarly, Provider
shall

 

24



--------------------------------------------------------------------------------

not challenge or assist others in challenging University’s ownership of
University Intellectual Property.

10.10 License to Provider Intellectual Property. Subject to the terms and
conditions in this Agreement, Provider hereby grants to University the
non-exclusive, non-transferable, right and license, during the Initial Term of
this Agreement and any Renewal Term, and without the right to sublicense, to use
all Provider Intellectual Property used in the Programs, including a license of
all rights under copyright and the rights to reproduce and copy Provider
Intellectual Property in all editions, versions, enhancements, improvements,
updates, changes, and formats for print and in any other form or medium, whether
now known or hereafter known, throughout the world, including, electronic,
magnetic, digital, laser, or optical-based media, for use only in University’s
Programs. To the extent necessary to facilitate access to the Programs, Provider
shall also grant to University students a royalty-free license to use Provider
Intellectual Property that is included in any Program for the duration of their
participation in such Program, but only as part of the Program studies. Except
for the express assignment by Provider to University of certain Intellectual
Property as provided in Section 10.2.2 (Works Made for Hire), nothing in this
Agreement shall be deemed in any way to constitute a transfer or assignment by
Provider to University of ownership of or title to any Intellectual Property.

10.11 Licenses to Plans and Plan Information. Licenses to Plans and Plan
Information shall be governed by Section 1.2 of Exhibit B.

10.12 No Additional Rights. Except as expressly provided in this Agreement, a
Services Addendum, or a separate written agreement between the Parties, neither
Party shall receive, by virtue of this Agreement, any rights of ownership to, or
any license or other rights in or to, any Confidential Information or
Intellectual Property of the other Party.

10.13 Aggregated Data Sets. Notwithstanding anything else in this Agreement to
the contrary, Provider may collect, store and use data and information related
to use of the Services and delivery of Courses in an aggregated and anonymous
manner, including to compile statistical and performance information related to
the provision and operation of the Services by Provider (“Aggregated Data
Sets”). University shall undertake such reasonable actions, such as disclosing
such collection and use in its privacy policies, as the Provider may request
from time to time. As between Provider and University, all right, title and
interest in the Aggregated Data Sets and all Intellectual Property therein,
belong to and are retained solely by Provider. University acknowledges that
Provider will be compiling Aggregated Data Sets based on delivery and use of the
Services and University agrees that Provider may (a) make such Aggregated Data
Sets publicly available, and (b) use such information and data to the extent and
in the manner permitted by Applicable Law, including without limitation, for
purposes of data gathering, analysis, service enhancement and marketing,
provided that such use does not specifically identify University or its
Confidential Information without University consent.

11. Limitation of Liability. The Parties hereby agree that Provider’s aggregate
liability under this Agreement, regardless of the nature of the claim or cause
of action, whether in contract, warranty, in tort (including negligence), or
strict liability or any other legal theory regarding any claim by University
related in any way to the performance or non-performance of Provider under this
Agreement, is limited to the amount paid by University to Provider for Services

 

25



--------------------------------------------------------------------------------

in the most recently completed three-month period, less in all circumstances,
any amounts previously paid (as of the date of satisfaction of such liability)
by Provider in satisfaction of any liability under this Agreement, and
University hereby releases and waives any claim against Provider in excess of
such amount, to the extent permitted by Applicable Law. The limitation set forth
in this Section shall not apply to liability or claims arising out of or related
to Provider’s (a) breach of Section 9 (Confidentiality) or Section 10
(Intellectual Property Rights) (including Provider’s infringement, violation or
misappropriation of University Intellectual Property rights), or (b) claims
based on Provider’s gross negligence or willful misconduct, to the extent
permitted by Applicable Law. The limitations in this Section shall apply
notwithstanding any failure of essential purpose of any limited remedy set forth
in this Agreement. No Party will claim, assert or take the position that any
limitation on damages set forth in this Section is or should be found
unenforceable or that such limitation should not be enforced. The foregoing
limitations on damages shall apply to the maximum extent permitted by Applicable
Law. If Applicable Law precludes the exclusion of certain types of damages or of
certain types of damages in certain circumstances, then the foregoing
limitations on damages shall not apply to such damages or such damages in such
circumstances, provided that the balance of the limitations shall continue to
apply.

12. Force Majeure. Neither Party shall be liable or in breach of this Agreement
for any interruption of the provision of Services, or any delay or failure to
perform under this Agreement when such interruption, delay or failure results
from causes beyond that Party’s reasonable control, including as a result of
strikes, lock-outs or other labor difficulties; acts of government, riot,
insurrection or other hostilities; embargo, fuel or energy shortages; fire,
flood, acts of God, wrecks or transportation delays; or inability to obtain
necessary labor, materials or utilities from usual sources. In such event, a
Party’s obligations hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof. Upon the cessation of
the force majeure event, each Party will use commercially reasonable efforts to
resume its performance with the least possible delay.

13. Available Remedies. Notwithstanding anything herein to the contrary, the
Parties agree that the failure of a Party to perform any obligation which arises
under Section 9 (Confidentiality) or Section 10 (Intellectual Property Rights)
of this Agreement will cause irreparable harm to the other Party which may not
be fully or adequately compensated by the award and/or payment of monetary
damages alone. In the event of actual or threatened breach by a Party of
Section 9 (Confidentiality) or Section 10 (Intellectual Property Rights), the
Parties agree that the non-breaching Party shall be entitled to injunctive or
other equitable relief in order to enforce or prevent any such conduct or
continuing violation, without having to post a bond or other security and the
breaching Party agrees not to raise the defense of an adequate remedy at law in
any such proceeding. Nothing herein shall be construed as prohibiting either
Party from pursuing any other remedies available for such breach or threatened
breach, including the recovery of damages, costs, and reasonable attorneys’ fees
from the other.

14. Relationship of the Parties. The relationship of Provider to University
under this Agreement shall be that of an independent contractor. Services
Personnel rendering Services pursuant to this Agreement shall not be deemed
employees of University, and shall not be entitled to or qualified under any
employee benefit plans, including pension, health and insurance plans, provided
by University for its employees. Each Party shall be solely responsible for the
fulfillment of all labor and Social Security provisions that affect the labor
relationships with its personnel,

 

26



--------------------------------------------------------------------------------

either currently in force or that may be passed during the Initial Term of this
Agreement and any Renewal Term, expressly discharging the other Party from any
liability for the breach thereof. Neither Party, nor its respective employees,
agents or representatives, is authorized to, nor shall at any time attempt to,
act on behalf of the other Party to bind the other Party in any manner
whatsoever to any obligations.

15. Duty to Cooperate. If a Governmental Entity, Educational Agency, or third
party files any type of Claim, or commences an investigation, adverse action,
review or audit against Provider or one of its Affiliates or University or one
of its Affiliates, in each case related, in whole or in part, to this Agreement
and the Services provided hereunder, each Party (and its respective Affiliates,
to the extent applicable) shall provide prompt notice to the other Party of such
Claim, investigation, adverse action, review or audit and shall use commercially
reasonable efforts to cooperate with the other’s defense. Each Party (and its
Affiliates, to the extent applicable) further agrees in principle to assert the
common interest privilege and to execute such joint defense agreements, on
customary terms, as may be necessary or appropriate for the protection of any
privilege or confidentiality in the course of cooperating with the other’s
defense. Provider and University (and their respective Affiliates, to the extent
applicable) agree to use commercially reasonable efforts to make available to
the other upon reasonable request in writing any and all non-privileged or
non-proprietary documents that either Party (or either of their respective
Affiliates, to the extent applicable) has in its or their possession, which
relate to any such claim, lawsuit, charge, investigation or audit. However,
neither Party (nor any of their respective Affiliates) shall have the duty to
cooperate with the other Party if the dispute is between the Parties themselves,
nor shall this provision preclude the raising of cross-claims or third party
claims between Provider and University (or one of their respective Affiliates)
if the circumstances justify such proceedings. The Parties agree that this
provision shall survive the termination of this Agreement.

16. Survival of Obligations. Each Party’s obligations under this Section and
Section 6.7 (Effect of Termination), the second sentence of Section 3.2
(Location of Services; Subcontracting), Section 3.6 (Compliance with Laws),
Section 3.7 (Provider’s Compliance with Certain Educational Laws), Section 3.12
(Disclaimer of Warranties), Section 4 (University Roles and Responsibilities),
Section 5 (Fees and Payments), Section 7 (Tax Matters), Section 8
(Indemnification for Third Party Claims), Section 9 (Confidentiality), the terms
in Section 10 (Intellectual Property Rights) with respect to ownership of
Intellectual Property and the irrevocable licenses, Section 11 (Limitation of
Liability), Section 13 (Available Remedies), Section 14 (Relationship of the
Parties), Section 15 (Duty to Cooperate), Section 18 (Miscellaneous), and
University’s obligations under Exhibit D of this Agreement, shall survive the
termination of this Agreement to the extent permitted by Applicable Law.

17. Insurance. Each Party shall be solely responsible for obtaining workers
compensation insurance for its employees and agents and such other insurance as
may be required by Applicable Laws. In addition, each Party agrees to carry (or,
in University’s case, to self-insure for) commercial general liability insurance
with coverage including products and completed operations, personal and
advertising injury, and cybersecurity insurance in amounts, and with scope of
coverage, customary for similarly situated entities and as mutually agreed on by
the Parties. Each insurance policy required above shall name the other Party as
additional insured on broad form endorsements with respect to all bodily injury,
personal injury, advertising injury, and

 

27



--------------------------------------------------------------------------------

property damage liability arising out of the Party’s operations, services or
products. Each such insurance policy shall be endorsed to provide that such
coverage shall be primary over any coverage available to the other Party under
its own insurance program in the event of any suit, claim, damages or loss. Each
Party shall provide to the other party a copy or copies of a certificate or
certificates of insurance or, in University’s case, evidence of a self-insurance
program, demonstrating that the insurance coverage set forth above is in full
force and effect no later than sixty (60) Business Days after the date of the
Parties’ execution of this Agreement. Each party shall endeavor to provide the
other Party at least thirty (30) days’ advance notice of any cancellation or
material change in any policy of insurance for coverage required under this
Agreement. Further, each Party shall maintain any insurance coverage referenced
herein for a period of five (5) years after termination of this Agreement. To
the extent, and only to the extent necessary to effectuate the Limitation of
Liability provisions of Section 11, the University will use best efforts to
obtain a waiver from its insurers of the insurers’ subrogation rights against
Provider.

18. Miscellaneous.

18.1 Notices. All notices, demands and other communications to be sent to a
Party under this Agreement shall be sent to such Party at the address as may be
specified by the Party from time to time in a notice sent as provided in this
Section, provided that the initial notice address for each Party is as follows:

if to Provider:

Grand Canyon Education, Inc.

2600 West Camelback Road

Phoenix, Arizona 85017

Attention: Daniel E. Bachus

Email: dan.bachus@gce.com

if to University:

Grand Canyon University

3300 West Camelback Road

Phoenix, Arizona 85017

Attention: Brian M. Roberts

Email:    brian.roberts@gcu.edu

All such notices, demands or other communications shall be in writing and shall
be deemed to have been received (a) when personally delivered, delivered by
facsimile or delivered by other telecommunication mechanism, including
electronic mail (provided there is no error or failure in transmission), (b) the
next day, if sent by recognized overnight courier, or (c) five (5) days after
deposit in the United States mail, postage prepaid, properly addressed and
return receipt requested.

18.2 Amendment; Waiver.

18.2.1 This Agreement, including the Exhibits and any Services Addendum, may be
amended or modified only in a written instrument executed by each Party

 

28



--------------------------------------------------------------------------------

hereto. Any provision of this Agreement may be waived only in a written
instrument executed by the Party granting such waiver. The failure at any time
of a Party to require performance by any other Party of any responsibility or
obligation required by this Agreement shall in no way affect a Party’s right to
require such performance at any time thereafter, nor shall the waiver by a Party
of a breach of any provision of this Agreement by any other Party constitute a
waiver of any other breach of the same or any other provision nor constitute a
waiver of the responsibility or obligation itself.

18.2.2 If continuing this Agreement or any particular Service hereunder could
(a) as reasonably and in good faith determined by University (i) jeopardize
University’s accreditation status with the HLC and/or other Educational Agencies
(including, for example, where, due to a change in accreditation standards or
Applicable Law, the performance standards applicable to Provider’s provision of
the Services, as set forth in Section 3.4 (Services and Performance Standards)
and Exhibit B, are required to be modified in order for University to achieve
compliance with such changed standards or Applicable Law), (ii) cause, or could
be reasonably likely to cause, the loss or material impairment of University’s
status under Section 501(c)(3) of the Code as a public charity more specifically
described in Code Section 170(b)(1)(A)(ii), (iii) cause a loss of the tax-exempt
status of any bonds issued by University, or (iv) cause, or be reasonably likely
to cause, the loss or material impairment of University’s participation in the
Title IV Programs or the imposition of material fines or repayment liabilities
arising from such participation, or (b) as reasonably and in good faith
determined by University or Provider, as a result of the creation, amendment or
interpretation of any Educational Laws, significantly impact any material aspect
of this Agreement, then, in each case (and subject to Section 18.11 (Dispute
Resolution)), the Parties will negotiate in good faith an amendment to this
Agreement or such Services Addendum so as to address such issues in a manner
that preserves, to the maximum extent feasible, the economic interests of both
Parties and that is reasonably satisfactory to both Parties.

18.2.3 If, following the Effective Date, Provider determines to provide Services
through one or more subsidiaries, then (subject to Section 18.3 (Assignment))
University agrees to execute an amendment to this Agreement and/or any new
agreements with such subsidiaries, in each case which, taken in the aggregate,
reflect the terms and provisions of this Agreement.

18.2.4 The Parties acknowledge that, during the term of this Agreement, the
University may desire to refinance certain outstanding obligations with the
proceeds of tax-exempt obligations. In connection with such refinancing, the
Provider agrees to cooperate with the University to make changes to this
Agreement that may be required in order for this Agreement to either meet the
safe-harbors for qualified management contracts under IRS guidelines provided in
Revenue Procedure 2017-13 (or any successor guidance) or to meet other
requirements imposed by the IRS such that the provision of services by Provider
under this Agreement does not result in private business use under
Section 141(b)(1) of the Code or the Treasury Regulations issued thereunder (and
otherwise does not preclude availability of refinancing by means of tax-exempt
obligations). The Parties agree that such changes shall include reasonable
compensation to compensate for the impact of any such changes.

 

29



--------------------------------------------------------------------------------

18.3 Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and permitted assigns of each party hereto. Except as provided
below, neither this Agreement nor any right or obligation hereunder may be
assigned or delegated in whole or in part by a Party to any other Person,
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed). Provider may, without the
consent of University, (a) collaterally assign its rights under this Agreement
to a lender to Provider, and (b) assign this Agreement and any right or
obligation hereunder, or any portion hereof or thereof to one or more
subsidiaries of Provider formed for the purpose of providing services such as
the Services provided hereunder, provided that (i) any such subsidiary is wholly
owned by Provider, (ii) Provider remains primarily liable for all of Provider’s
obligations arising under this Agreement and also executes a guarantee of
performance and payment by any such subsidiary of all such obligations, in form
and substance reasonably satisfactory to University, (iii) any such subsidiary
agrees in writing to be bound by this Agreement, and the assignment and
assumption agreement is otherwise in form and substance reasonably satisfactory
to University, and (iv) such assignment to any such subsidiary shall
automatically terminate and be of no further force or effect if at any time such
subsidiary is no longer wholly owned by Provider. For purposes of this Section,
“assignment” includes any change in control of a Party, any subcontracting or
other delegation by Provider of the performance of substantially all of the
Services, and any transfer or assignment of this Agreement (whether by operation
of law or otherwise) in connection with any merger, sale of all or substantially
all assets, or any other transaction.

18.4 Third Party Rights. Except to the extent provided in Section 8
(Indemnification for Third Party Claims), nothing in this Agreement, whether
express or implied, is intended or shall be construed to confer, directly or
indirectly, upon or give to any Person other than the Parties any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.

18.5 Choice of Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Arizona, without giving effect to
the principles of conflict of laws thereof.

18.6 Headings. The headings of the Sections in this Agreement are provided for
convenience of reference only and shall not be deemed to constitute a part
hereof.

18.7 Entire Agreement. This Agreement, together with the Appendices, Exhibits
and Schedules hereto and the agreements and instruments expressly provided for
herein, as all of the foregoing may be amended from time to time in accordance
with the terms hereof, constitute the entire agreement of the Parties hereto
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral and written, among the Parties hereto with respect to the
subject matter hereof.

18.8 Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Law or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this

 

30



--------------------------------------------------------------------------------

Agreement shall not be affected thereby. If such circumstances arise, then
(subject to Section 3.11 (Points of Contact; Designees) and Section 18.11
(Dispute Resolution) the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.

18.9 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

18.10 Further Assurances. Each Party shall execute such deeds, assignments,
endorsements, evidences of transfer and other instruments and documents and
shall give such further assurances as shall be necessary to perform such Party’s
obligations hereunder.

18.11 Dispute Resolution.

18.11.1 In the event of any dispute, claim or controversy arising out of or
relating to this Agreement, including, but not limited to, its creation,
validity, interpretation or enforcement (a “Dispute”), the Parties shall
endeavor to settle the Dispute through their respective Designees. University’s
Designee shall report Disputes to the MSA Committee and the MSA Committee shall
provide guidance in accordance with the University Bylaws. If the Designees are
unable to resolve the Dispute within thirty (30) days of receipt of written
notice by a Designee from the other Designee identifying the dispute and
initiating such discussions, the Dispute shall then be submitted to (a) in the
case of the Provider, a senior executive officer (other than the chief executive
officer) appointed by the Provider’s board of directors, and (b) in the case of
University, a member or members of the MSA Committee appointed by the MSA
Committee (each, a “Senior Designee”), who shall work together in good faith
effort to resolve the Dispute. If the Dispute cannot be resolved by the
respective Party’s Senior Designees within thirty (30) days of submission of the
matter to such Senior Designees, then either Party may proceed with an action or
proceeding under Section 18.11.2 below.

18.11.2 The Parties agree to submit (the “Submission”) any dispute, claim, or
controversy arising out of or relating to this Agreement, including, but not
limited to, its creation, validity, interpretation or enforcement to JAMS for
non-binding mediation. The Parties agree that the Submission will be treated as
Confidential Information and the fact of the Submission and all details thereof
shall not be disclosed to any third party except to the mediators. The
Submission shall be in writing and set forth with reasonable particularity the
grounds for the Submission. The Submission shall be filed with JAMS and sent to
the other Party simultaneously. The other Party shall serve a written response
to the Submission within five (5) Business Days to both the originating Party
and JAMS. The Parties will cooperate with JAMS and with one another in selecting
a mediator from a panel of neutrals and in promptly scheduling the mediation
proceedings. Any mediation conducted pursuant to this Agreement shall be held in
Phoenix, Arizona. If the Parties cannot agree on a mediator, JAMS will appoint
one. The Parties covenant that they will participate in the mediation in good
faith and that they will (a) bear their own attorneys’ fees, costs, and expenses
in connection with the mediation; and (b) share equally in the fees and expenses
charged by the mediator. All offers, promises, conduct, and statements, whether
oral or written, made in the course of the mediation by either Party, their
agents, employees, experts, and attorneys, and by the mediator or any JAMS
employee are confidential, privileged,

 

31



--------------------------------------------------------------------------------

and inadmissible for any purpose, including impeachment, in any arbitration or
other proceeding involving the Parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. If the Dispute is not
resolved within thirty (30) days from the date of the Submission of the Dispute
to mediation (or such other date as the Parties may agree to in writing), any
Party may proceed forthwith with the initiation and administration of an
arbitration in accordance with the terms of this Section 18.11 (Dispute
Resolution). The mediation may, however, continue, if the Parties so agree,
after the commencement of the arbitration. Unless otherwise agreed by the
Parties, the mediator shall be disqualified from serving as arbitrator in the
case.

18.11.3 The Parties agree that final and binding arbitration of the Dispute
shall be conducted through JAMS, before a single arbitrator and in accordance
with the JAMS Streamlined Arbitration Rules & Procedures. Such arbitration shall
be the sole and exclusive remedy for resolving any Disputes arising out of, or
in any way related to this Agreement, including, but not limited to its
creation, validity, interpretation, or enforcement, instead of any court action,
which is hereby expressly waived. The Parties agree that the arbitration will be
treated as Confidential Information to the extent permitted by law and the fact
of the arbitration and all details thereof shall not be disclosed to any third
party except to the arbitrator. Any arbitration conducted pursuant to this
Agreement shall be held in Phoenix, Arizona. The Parties waive any argument that
the selection of that venue is inconvenient or otherwise improper. The
non-prevailing Party agrees to pay all expenses and reasonable expenses and
attorneys’ fees incurred by the prevailing Party.

18.12 Certain Interpretive Matters.

18.12.1 Unless the context requires otherwise, (i) all references to Sections or
Exhibits are to Sections or Exhibits of or to this Agreement, (ii) words in the
singular include the plural and vice versa, (iii) the terms “include”,
“includes” “including” means “include, includes or including without
limitation,” and (iv) the terms “herein,” “hereof,” “hereunder” and words of
similar import shall mean references to this Agreement as a whole and not to any
individual Section or portion hereof. All references to “$” or dollar amounts
will be to lawful currency of the United States of America. All references to
“$” or dollar amounts, or “%” or percent or percentages, shall be to precise
amounts and not rounded up or down. All references to “day” or “days” will mean
calendar days.

18.12.2 No provision of this Agreement will be interpreted in favor of, or
against, any of the parties by reason of the extent to which any such party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement
or such provision.

[Signature Page Follows]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this MASTER SERVICES
AGREEMENT as of the day and year first above written.

 

PROVIDER: GRAND CANYON EDUCATION, INC. By:  

/s/ Daniel E. Bachus

Name: Daniel E. Bachus Title: Chief Financial Officer UNIVERSITY: GAZELLE
UNIVERSITY (to be renamed “Grand Canyon University”) By:  

/s/ Will Gonzalez

Name: Will Gonzalez Title: Chairman of the Board of Trustees

 

[Signature Page to Master Services Agreement]

33



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Access” refers to the ability of authorized agents, officers, directors and
employees of Provider to (a) enter and exit the Campus or other facilities of
the University as reasonably necessary to perform the Services (including the
use, consistent with the use prior to the date hereof, of the executive office
space on the fourth floor of the Student Life Building), (b) review and analyze
relevant Books and Records of University (including copies) as reasonably
necessary for the performance of the Services, and (c) consult with any
employees of University as reasonably necessary to perform the Services under
this Agreement.

“Accrediting Body” means any governmental or non-governmental entity, including,
without limitation, any institutional and/or specialized accrediting agency,
that engages in the granting or withholding of accreditation of postsecondary
educational institutions or programs in accordance with standards relating to
the performance, operations, financial condition or academic standards of such
institutions, including, without limitation, HLC.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. For the foregoing purposes, “control” means the ownership
of more than fifty percent (50%) of the securities entitled to elect the board
of directors or other managing or governing body of such Person.

“Aggregated Data Sets” has the meaning set forth in Section 10.13 (Aggregated
Data Sets).

“Agreement” has the meaning set forth in the preamble of this Agreement, and
this Master Services Agreement, including, the cover page, preamble, exhibits,
schedules, attachments, addendums and any future amendments hereto and all
Services Addenda, all of which are incorporated herein by reference.

“Alternate Designee” has the meaning set forth in Section 3.11 (Points of
Contact; Designees).

“Applicable Law” means any laws, statutes, rules, regulations, ordinances,
orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity or Educational Agency, including any
Educational Law, applicable to a Party.

“Asset Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Audited Financial Statements” means, as to any Party, such Party’s income
statement, balance sheet, cash flow statement and footnotes prepared in
accordance with GAAP consistently applied and certified by such Party’s auditor.

“Back-Office Services Functions” means the Services described in Section 7 of
Exhibit B (Accounting Services), Section 8 of Exhibit B (Financial Aid
Services), Section 11 of Exhibit B (Human Resources), and Section 12 of Exhibit
B (Technology).

 

Exhibit A-1



--------------------------------------------------------------------------------

“Books and Records” means originals (or true, correct and complete copies) of
all business, accounting, Tax and financial records, files, lists, ledgers,
correspondence, studies, reports databases and other documents (whether in hard
copy, electronic or other form), including: (a) all analysis reports,
advertising, promotional and marketing materials and creative material, and
(b) all records and lists relating to customers, vendors or personnel (including
customer lists or databases, vendor lists or databases, mailing lists or
databases, e-mail address lists or databases, recipient lists or databases,
sales records, credit information, correspondence with customers, customer files
and account histories, supply lists and records of purchases from and
correspondence with vendors), but shall exclude the student records.

“Breach” has the meaning set forth in Section 3.7.4 (Provider’s Compliance with
Certain Educational Laws).

“Business Days” means each day (a) on which banks are open for business in
Phoenix, Arizona, and (b) for purposes of calculating any time periods set forth
in Exhibit B, designated as a working day by University for its employees.

“Campus” means that certain real property located at 3300 West Camelback Road,
Phoenix, Arizona 85017, all improvements thereon, and any equipment related
thereto, together with any other property or location where University offers or
supports Courses or Programs, in each case owned or otherwise used by University
in the conduct of its Educational Activities.

“Claim” has the meaning set forth in Section 8.1 (Indemnification of
University).

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” has the meaning set forth in Section 9.1
(Definition).

“Course” means those academic courses offered as part of a Program administered
by University.

“Course Materials” means, collectively, syllabi and resource material and
content for the Courses, including concepts, materials, resources and text
requirements, self-study materials, case studies, curricula and such other items
or materials, in all forms and media, relating to the Courses and the Programs
or as is otherwise used by University and/or its Affiliates in connection with
the offering and delivery of the Programs, in each case (a) any Improvements
thereto made by Provider for University and/or its Affiliates from time to time
in connection with the performance of the Services (which Course Materials,
together with such Improvements, shall be owned by University as University
Intellectual Property) or (b) as otherwise owned, created or developed by
University.

“Credit Agreement” means that certain Credit Agreement, dated the date hereof,
between University (as Borrower) and Provider (as Lender), as the same may be
amended from time to time, pursuant to which University issued the Senior
Secured Note to Provider in consideration for the Schools Assets acquired under
the Asset Purchase Agreement.

“Defaulting Party” has the meaning set forth in Section 6.4 (Termination of
Agreement for Breach).

 

Exhibit A-2



--------------------------------------------------------------------------------

“Designee” has the meaning set forth in Section 3.11 (Points of Contact;
Designees).

“Disclosing Party” has the meaning set forth in Section 9.2 (Obligations).

“Dispute” has the meaning set forth in Section 18.11.1 (Dispute Resolution).

“DOE” means the United States Department of Education and any successor agency
administering student financial assistance under Title IV.

“Early Termination Fee” means an amount equal to one-hundred percent (100%) of
the aggregate Services Fees paid or payable by University to Provider for the
trailing twelve (12) month period ended as of the end of the month immediately
prior to the effective date of termination.

“Educational Activities” means the operation of an institution of higher
education for general educational purposes (including the conferring of academic
degrees, diplomas, honors or certificates) on the Campus, as such activities are
conducted by University as of the Effective Date and thereafter.

“Educational Agency” means any entity or organization, whether governmental,
government chartered, tribal, private, or quasi-private, that engages in
granting or withholding Educational Approvals for postsecondary educational
institutions in accordance with standards relating to the performance,
operation, financial condition, or academic standards of such institutions,
including the DOE, any Accrediting Body, or any State Educational Agency.

“Educational Approval” means, with respect to any Person, any license, permit,
authorization, certification, accreditation, or similar approval, issued or
required to be issued by an Educational Agency to such Person or with respect to
its locations, Courses or Programs, including any such approval for such Person
to participate in any Title IV Program or any other government-sponsored or
private student financial assistance program offered by any Educational Agency
pursuant to which student financial assistance, grants or loans are provided to
or on behalf of such Person’s students by such Educational Agency.

“Educational Consent” means any pre-approval, approval, authorization or consent
by any Educational Agency, or any notification to be made by the Parties to an
Educational Agency, which is necessary under Educational Law in order to
maintain or continue any Educational Approval held by University or to continue
or further the conduct of the Educational Activities.

“Educational Law” means any federal, state, municipal, foreign or other law,
regulation, order, Accrediting Body standard or other requirement applicable
thereto, including, without limitation, the provisions of Title IV of the HEA
and any regulations or written guidance implementing or relating thereto, issued
or administered by, or related to, any Educational Agency.

“Effective Date” has the meaning set forth in the preamble of this Agreement.

“Examination Notice” has the meaning set forth in Section 5.4 (Examinations).

 

Exhibit A-3



--------------------------------------------------------------------------------

“Exclusive Services” has the meaning set forth in Section 3.1 (Services to be
Provided; Exclusivity).

“FERPA” has the meaning set forth in Section 3.7.2 (Provider’s Compliance with
Certain Educational Laws).

“Fiscal Year” means the fiscal year of University starting July 1 and ending on
June 30 of the following calendar year.

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel, including any
Educational Agency.

“Guidance” has the meaning set forth in Section 3.7.7 (Provider’s Compliance
with Certain Educational Laws).

“HEA” means the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as
amended, or successor statutes thereto.

“HLC” means the Higher Learning Commission of the North Central Association of
Colleges and Schools.

“Improvements” has the meaning set forth in Section 10.3 (License to Course
Materials).

“Independent Accounting Firm” has the meaning set forth in Section 5.4.5
(Examinations).

“Initial Term” has the meaning set forth in Section 6.1 (Term).

“Intellectual Property” has the meaning set forth in Section 10.1 (Definitions).

“IRS” means the United States Internal Revenue Service.

“MSA Committee” means the “MSA Committee” as such term is defined in
University’s bylaws as in effect on the date hereof and as the same may be
amended from time to time. In addition to members of University’s board of
trustees, the MSA Committee may include, if and to the extent permitted by
University’s bylaws, one or more additional non-trustee members, who may be
members of the administration, faculty and/or students.

“Non-Defaulting Party” has the meaning set forth in Section 6.4 (Termination of
Agreement for Breach).

“Non-Renewal Fee” means an amount equal to fifty (50%) of the aggregate Services
Fees paid or payable by University to Provider for the trailing twelve
(12) month period ended as of the end of the month immediately prior to the last
day of such Initial Term or Renewal Term, as applicable.

“Owner Party” has the meaning set forth in Section 10.2 (Ownership) .

 

Exhibit A-4



--------------------------------------------------------------------------------

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

“Payment Failure” has the meaning set forth in Section 5.4.4 (Examination).

“Performance Failure” has the meaning set forth in Section 5.4.4 (Examinations).

“Person” means any individual or entity.

“Personal Information” has the meaning set forth in Section 3.7.1 (Provider’s
Compliance with Certain Educational Laws).

“Platform” has the meaning set forth in Section 12.1 (Technology) of Exhibit B
to this Agreement.

“Programs” means all graduate degree programs, undergraduate degree programs,
certificate programs, professional studies programs or other educational
programs offered by University from time to time.

“Provider” has the meaning set forth in the preamble to this Agreement.

“Provider Indemnitees” has the meaning set forth in Section 8.2 (Indemnification
of Provider).

“Provider Intellectual Property” has the meaning set forth in Section 10.1.3
(Ownership).

“Quality Control Standards” has the meaning given to it in Section 10.9.2
(Quality Control).

“Receiving Party” has the meaning set forth in Section 9.2 (Obligations).

“Renewal Term” has the meaning set forth in Section 6.1 (Term).

“Senior Designee” has the meaning set forth in Section 18.11.1 (Dispute
Resolution).

“Senior Secured Note” means that certain senior secured note or notes issued by
University to Provider pursuant to the Credit Agreement.

“Services” means the services set forth in this Agreement or any Exhibit hereto,
or on one or more Services Addenda.

“Services Addenda” has the meaning set forth in Section 3.3 (Services Addenda).

“Services Fees” has the meaning set forth in Section 5.1 (Services Fees; Payment
Terms).

“Services Personnel” has the meaning set forth in Section 3.9 (Services
Personnel).

“Services Transfer Notice” has the meaning set forth in Section 6.9 (Assumption
of Certain Services Functions).

 

Exhibit A-5



--------------------------------------------------------------------------------

“State Educational Agency” means any state educational licensing body that
(a) provides a license, authorization or exemption necessary for University to
conduct its Educational Activities in that state, whether at a physical
location, online or through other distance education delivery methods, or
(b) administers any student financial aid programs at the state level.

“Submission” has the meaning set forth in Section 18.11.2 (Dispute Resolution).

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed or required by
Applicable Law.

“Title IV” means Title IV of the HEA, and any amendments or successor statutes
thereto.

“Title IV Program” means any program of student financial assistance
administered pursuant to Title IV as set forth at 34 C.F.R. § 668.1(c).

“Transition Period” has the meaning set forth in Section 6.8 (Transition
Services).

“Transition Services” has the meaning set forth in Section 6.8 (Transition
Services).

“University” has the meaning set forth in the preamble to this Agreement. Unless
the context otherwise requires, references herein to “University” include
references to the postsecondary educational institution known as “Grand Canyon
University” that is operated by University.

“University Bylaws” means the bylaws of University as in effect on the date
hereof and as may be amended and/or amended and restated from time to time after
the date hereof.

“University Indemnitees” has the meaning set forth in Section 8.1
(Indemnification of University).

“University Intellectual Property” has the meaning set forth in Section 10.1.2
(Definition).

“University Marks” means the trade names, registered domain names, service
marks, seals, trademarks, trade dress, corporate names and logos used by
University or its Affiliates in connection with the Educational Activities,
including the Programs.

“Updates” has the meaning set forth in Section 3.3 (Services Addenda).

[End of Exhibit A]

 

Exhibit A-6



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF SERVICES

With respect to University, Provider shall, subject to the terms and conditions
in this Agreement, provide a specific bundle of technological, marketing,
promotional, development and/or support Services, including student support
services. The following list and description represents the set of Services that
Provider will provide to University under this Agreement, with any additional
Services or deletions to such Services to be provided in an applicable Services
Addendum. Notwithstanding the foregoing, Provider will at all times provide at
least three (3) Services in addition to the enrollment services described in
Section 2 below. For clarity, no Services Addendum shall be required for the
Services described in this Exhibit B; however, the Parties may further detail
the Services described in this Exhibit B or add or remove Services in a Services
Addendum. In addition, Provider agrees that all Services related to marketing
and student recruiting/enrollment are encompassed in this Exhibit B and no
additional Services related to such matters shall be made part of any Services
Addendum.

[***]

1. Marketing.*

1.1 Subject to University oversight and approval, Provider shall create and
carry out marketing and promotional strategies (collectively, “Promotion
Strategies”) targeted toward building the brand of University and awareness of
its Programs and generating a flow of quality applications from prospective
students to University. In furtherance of the foregoing:

1.1.1 Provider shall develop a quarterly written plan (the “Plan”) and
appropriate marketing materials covering various media channels for University
and shall, upon prior approval by University, execute the Plan. Provider shall
fund and develop appropriate materials and content to cover all reasonable media
platforms. The Plan and all materials related to University or its Programs,
including advertising copy, shall be subject to University’s written approval
prior to any use thereof.

1.1.2 At any time when major changes to the Plan are proposed, Provider will
submit the revised Plan, along with materials related to University or its
Programs, to the appropriate office designated by University for review and
approval.

1.1.3 Provider will, as part of the Promotion Strategies, [***]

1.2 The content of each Plan shall be owned by University as University
Intellectual Property. [***]

2. Enrollment Services and Budget Consultations.*

2.1 University shall have final discretion over the enrollment budget.
University shall develop an annual enrollment budget that will include projected
enrollment targets by Program, pricing (including tuition, fees, room and
board), and scholarship amounts, together with the projected numbers of students
that will graduate from University, drop Programs, or re-

 

Exhibit B-1

 

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

enter Programs. Prior to final approval by University, University shall provide
this budget to Provider for its review and comment, and Provider shall provide
University with input on the projected budget, including any changes that may be
required in order to deliver the Services, and will review the Provider’s
progress toward meeting this budget monthly. Notwithstanding the foregoing,
University shall have sole and final authority with respect to adoption of this
budget. Subject to University’s oversight and pursuant to a written plans and
procedures approved by University, Provider will:

2.1.1 [***]

2.1.2 Provide guidance as needed to prospective students through the Program
application process using Provider’s application platform and forward completed
applications that satisfy University’s admissions standards to University’s
admissions office for review and acceptance.

2.1.3 [***]

3. Student Support Services Counseling.* Subject to University’s oversight and
pursuant to written plans, policies and procedures approved by University,
Provider will:

3.1 [***]

3.2 [***]

3.3 [***]

3.4 [***]

3.5 [***]

4. Document Intake. Subject to University oversight (including as provided in
Section 2.1.4 of this Exhibit B, above), Provider will collect all application
documents from prospective students and enter them into the student information
system (SIS) maintained for University [***]. Provider will also request all
transcripts from any prior institutions students have attended and enter them
into the SIS [***]. University will be exclusively responsible for evaluating
prior institutions and courses and making admissions decisions in accordance
with the criteria set forth in the UPH.

5. Student Records Management. Provider will:

5.1 [***] as determined by University.

5.2 [***]

5.3 [***]

5.4 [***]

5.5 [***] All status changes and documents provided are based on the students
meeting qualifications set by University.

5.6 [***]

 

Exhibit B-2

 

 

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

6. Curriculum Services.

6.1 University is responsible for all educational content provided in Course
Materials and Courses. In collaboration with the University’s faculty, Provider
will assist with the Program and Course design by providing curricular
assistance and recommendations with respect to content and techniques that make
use of the available technologies and methods embodied in the Platform in order
to endeavor to meet the needs of University’s students and Programs. Provider
may also provide other related support as necessary and as agreed by the
Parties.

6.2 University will determine the selection of Programs to be offered and will
provide faculty and content experts to determine the material to be covered in
the Courses.

6.3 University-designated faculty will work with Provider to identify and
license academic resources relevant to the Programs and Courses.

7. Accounting Services. The provision of the accounting services described in
this section is intended merely to provide costs savings to University; such
services shall be provided at University’s discretion and any such services will
be subject to University oversight.

7.1 Payroll. Provider will utilize its third-party payroll provider to process
payroll of University employees and faculty as specified in an agreed upon
calendar year. Provider will maintain University’s online paycheck system on
behalf of University. Provider will work with such third-party payroll provider
to, or will itself act to, remit all withheld Taxes and payroll contributions on
behalf of University per IRS rules and deadlines and will be responsible for
preparing and sending out during the year all forms by applicable IRS deadlines.

7.2 Accounts Payable (Vendor). Provider will provide and maintain an accounts
payable system for University and will train and assist University personnel in
the use of such system. Provider will input University invoices within two
(2) Business Days of being received as long as the vendor has been properly
approved by University and a University purchase order has been created.
Otherwise, Provider will contact the applicable University department within two
(2) Business Days to create a purchase order. Upon University’s prior approval
of invoice amounts, Provider will authorize the payment of invoices from
University’s account on University’s behalf per payment terms on invoice or net
30 days. Provider reserves the right to choose the method of payment (check,
Automated Clearing House (“ACH”), or credit card) as long as it does not result
in additional expense to University or create issues with a vendor. All vendor
statements will be properly reviewed by the Parties within thirty (30) days of
being received and issues will be resolved timely. University understands that
it must respond within two (2) Business Days with respect to inquiries and
requests for assistance or the deadlines will not be met.

7.3 Accounts Payable (Travel & Entertainment). Provider will provide and
maintain an expense reporting system for University and will train and assist
University in the use of such system. University will set travel policies for
its employees, and Provider will audit compliance with such policies. Once
expense reports are submitted through the system, Provider will have three
(3) Business Days to audit or to request additional backup.

 

Exhibit B-3



--------------------------------------------------------------------------------

7.4 Accounts Payable (PCard). Provider will provide and maintain the purchasing
cards and reconciliation system for University and will train and assist
University personnel in the use of such system. University will create approval
processes to issue new cards and will set policies for their use, and Provider
will audit compliance with such processes and policies. Once PCard
reconciliations are submitted through the system, Provider will have thirty
(30) days to audit or to request additional backup. University will follow IRS
guidelines for documentation requirements.

7.5 General Ledger (Month End Close). Provider will provide and maintain the
general ledger system to be used for University’s financial statement production
and will provide view access to University’s accounting personnel. Provider will
close the books (excluding Tax entries) for each calendar month by the tenth
(10th) Business Day of the following calendar month (e.g., for the month of May,
the tenth (10th) Business Day of June). University understands that it must have
all entries and accruals to Provider by the fifth (5th) Business Day of such
following calendar month or the Provider close timeline may be delayed. Provider
will reconcile all necessary balance sheet accounts by the twenty-fifth (25th)
day of such following calendar month. Provider will prepare all required audit
schedules per reasonable due date set by University’s audit firm. Provider will
respond to all general ledger questions from University within two (2) Business
Days.

7.6 General Ledger (Fixed Assets). Provider will provide and maintain the fixed
asset system to record and track all University assets and will provide reports
to University personnel as needed. Provider will enter the fixed assets into the
system at each calendar month end and will close the fixed asset books for any
calendar month by the fifth (5th) Business Day of the following calendar month.
Provider will prepare all required fixed asset schedules by the tenth (10th)
Business Day of such following month. Provider will prepare all required audit
schedules per due date set by University’s audit firm. Provider will respond to
all fixed asset questions from University within two (2) Business Days.

7.7 General Ledger (Bank Reconciliations). Provider will perform bank
reconciliations for University. Provider will have access to all required
University bank accounts as specified in Schedule B-7.7 hereto solely for
purposes of making vendor payments and other purposes authorized by University.
Provider will prepare a daily cash requirements report which will be sent to
University’s vice president of business and finance by noon daily. Provider will
complete all cash entries for any calendar month by the third (3rd) Business Day
of the following calendar month. Provider will complete all bank reconciliations
by the last day of such following calendar month. All outstanding items which
are errors will be researched and removed from reconciliation within thirty
(30) days from the reconciled date. Provider will represent University with all
banks and negotiate and ensure University is receiving the lowest fees and rates
possible.

7.8 General Ledger (Investment). At University’s option, Provider will invest
and manage excess University’s funds in short-term investments of University’s
choice. Provider will provide reconciliations for any calendar month by the
tenth (10th) day of the following calendar month and keep detailed records of
the investments. University will create an investment policy which Provider will
follow. Provider will produce a quarterly investment summary that will be sent
to University’s vice president of business and finance.

 

Exhibit B-4



--------------------------------------------------------------------------------

7.9 Student Accounting (Adjustments). Provider agrees to process all adjustment
tickets within two (2) Business Days. All auto and recurring adjustments will be
processed per agreed upon schedules.

7.10 Financial Reporting. Provider will produce monthly financial statements for
University for each calendar month, which statement will be a balance sheet,
income statement and cash flow statement along with a budget to actual spend
comparison, by the fifteen (15th) day of the following calendar month. Provider
will work with University’s outside audit firm such that University can issue
and file its audited financial statements with the DOE by the applicable due
date following the end of each Fiscal Year.

7.11 Budgeting. Provider will assist University with preparing an annual budget
using a budget calendar determined by University. For purposes of clarity,
Provider acknowledges and agrees that University shall have sole and final
authority with respect to adoption of an annual budget.

7.12 Taxes. Provider will assist University in calculating its applicable Tax
liabilities, filing Tax or other relevant information returns and applications,
making required Tax payments, and complying with the rules and regulations
governing any tax-exempt bonds issued by University.

8. Financial Aid Services. Provider will provide (or engage other third parties
to provide) certain financial aid services as set forth herein. The Parties
acknowledge that these services may result in Provider being classified as a
“Third-Party Servicer” as defined in 34 C.F.R. § 668.2.

8.1 Provider shall provide the following services:

8.1.1 subject to University’s final approval, awarding, certifying, originating,
and disbursing Title IV Program funds upon the successful collection of all
required documents needed to fulfill both federal and institutional
requirements, with certifications to be processed within five (5) business days
of receipt of all documents.

8.1.2 delivering Title IV Program credit balance refunds to students (whether
via cash, check, ACH, debit card, or other means); processing Return of Title IV
Program funds for all Title IV Program students who have ceased to be enrolled
at least half time; and providing financial counseling and entrance and exit
loan counseling, including in person, by mail, or electronically.

8.1.3 financial aid consulting, including financial aid staffing, interim
management, processing support, and/or development and maintenance of written
policies and procedures approved by University; provided, that any policy and
procedure updates that affect the processing of financial aid must be approved
by University before enacting.

8.1.4 subject to University’s final approval and in accordance with Applicable
Law or the requirements of Educational Agencies, preparing and/or submitting
required reports, including enrollment reporting to the National Student Loan
Data System, the Integrated Postsecondary Education Data System, the Fiscal
Operations report, and monthly and

 

Exhibit B-5



--------------------------------------------------------------------------------

annual reconciliations of federal funds, preparing or disseminating required
consumer information disclosures, including general, campus crime, drug and
alcohol prevention, graduation rates, placement rates, and gainful employment
disclosures.

8.1.5 electronic storage and maintenance of Title IV Program-related records.

8.2 Provider hereby represents and warrants to University that it will, and
hereby agrees to:

8.2.1 Comply with all statutory provisions of or applicable to Title IV of the
HEA, all regulatory provisions prescribed under that statutory authority, and
all special arrangements, agreements, limitations, suspensions and terminations
entered into under the authority of statutes applicable to Title IV of the HEA,
including the requirement to use any funds that Provider administers under any
Title IV Program and any interest or other earnings thereon solely for the
purposes specified in and in accordance with that Title IV Program.

8.2.2 Refer to the Office of Inspector General of the DOE for investigation any
information indicating there is reasonable cause to believe that University
might have engaged in fraud or other criminal misconduct in connection with
University’s administration of any Title IV Program or an applicant for Title IV
Program assistance might have engaged in fraud or other criminal misconduct in
connection with his or her application. Examples of the type of information that
must be referred are:

(A) False claims for Title IV Program assistance;

(B) False claims of independent student status;

(C) False claims of citizenship;

(D) Use of false identities;

(E) Forgery of signatures or certifications;

(F) False statements of income; and

(G) Payment of any commission, bonus or other incentive payment based in any
part, directly or indirectly, upon success in securing enrollments or the award
of financial aid to any person or entity engaged in any student recruitment or
admission activity or in making decisions regarding the award of Title IV
Program funds.

8.2.3 Be jointly and severally liable with University to the Secretary of the
DOE (the “Secretary”) for any violation by Provider of any statutory provision
of or applicable to Title IV of the HEA, any regulatory provision prescribed
under that statutory authority, and any applicable special arrangement,
agreement, or limitation entered into under the authority of statutes applicable
to Title IV of the HEA.

 

Exhibit B-6



--------------------------------------------------------------------------------

8.2.4 If Provider disburses funds (including funds received under the Title IV
Programs) or delivers federal Stafford Loan Program proceeds to a student,
Provider will:

(A) Confirm the eligibility of the student before making that disbursement or
delivering those funds, which confirmation must include, but is not limited to,
any applicable information contained in the records required under 34 C.F.R. §
668.24; and

(B) Calculate and return any unearned Title IV Program funds to the Title IV
Program accounts and the student’s lender, as appropriate, in accordance with
the provisions of 34 C.F.R. §§ 668.21 and 668.22, and applicable program
regulations.

8.2.5 If either Party terminates this Agreement, or if Provider stops providing
services for the administration of a Title IV Program, goes out of business, or
files a petition under the Bankruptcy Code, Provider will return to University
all:

(A) Records in Provider’s possession pertaining to the University’s
participation in the Title IV Programs for which Services are no longer
provided; and

(B) Funds, including Title IV Program funds, received from or on behalf of
University or University’s students, for the purpose of the Title IV Programs
for which Services are no longer provided.

8.2.6 Provider also hereby represents and warrants that:

(A) It has not been limited, suspended, or terminated by the Secretary within
the preceding five (5) years;

(B) It has not had an audit finding resulting in its having to repay an amount
greater than five percent (5%) of the funds that Provider administered under the
Title IV Program for any award year;

(C) It has not been cited during the preceding five (5) years for failure to
submit audit reports required under Title IV of the HEA in a timely fashion; and

(D) In the event Provider sub-contracts any Title IV services set forth in
Section 8.1 of this Agreement, Provider shall immediately identify the
contractor and provide a copy of such contract to University, which contract
shall identify in reasonable detail all functions to be performed by such
contractor.

8.2.7 Provider agrees to implement and maintain appropriate safeguards to
protect all customer information in its possession, in compliance with FERPA and
the information security requirements established by the Federal Trade
Commission, regardless of whether such information pertains to students,
parents, or other individuals with whom University has a customer relationship,
or pertains to the customers of other financial institutions that have provided
such information to University. For purposes hereof, “customer information”
means any

 

Exhibit B-7



--------------------------------------------------------------------------------

record containing nonpublic personal information about a customer, whether in
paper, electronic, or other form, that is handled or maintained by or on behalf
of the University or its Affiliates.

9. Procurement Services. The provision of the procurement services described in
this section is intended merely to provide costs savings to University; such
services shall be provided at University’s discretion and any such services will
be subject to University oversight.

9.1 Provider will utilize its purchasing department upon request by University
personnel to secure products and services for University, including travel
services;

9.2 Upon request by University personnel, Provider will review vendor contracts
provided by University personnel; and

9.3 Provider will provide and maintain a procurement system for University and
will train and assist University personnel in the use of such system.

The parties acknowledge that, as currently designed, Provider’s procurement
software requires that an authorized employee of Provider “approve” any purchase
order. Provider covenants and agrees that it will approve any purchase order
submitted by University for processing through the Provider procurement
department.

10. Audit Services. The provision of the audit services described in this
section is intended merely to provide costs savings to University; such services
shall be provided at University’s discretion and any such services will be
subject to University oversight. Provider will work with the Board of Trustees
of University to develop an annual internal audit plan for University and then
will assist University, upon request, in performing internal auditing services
for University in accordance with such plan. The Parties anticipate that such
plan will include audits of at least four (4) University departments annually,
although University has discretion regarding the number of annual audits.

11. Human Resources. The provision of the human resources services described in
this section is intended merely to provide costs savings to University; such
services shall be provided at University’s discretion and any such services will
be subject to University oversight.

11.1 Provider will provide guidance and support to University in University’s
goal of preventing and resolving workplace issues. Subject to University
policies, such guidance and support will include consulting with business
leaders and employees on performance management, human resources policies,
business unit restructures, workforce planning and formal complaint
investigation and response. Provider will meet annually with University to
ensure service quality and responsiveness remains at an acceptable level.
Following these meetings, Provider will implement requested changes within
forty-five (45) calendar days. Provider will investigate and respond to formal
legal complaints within thirty (30) calendar days of receipt and/or according to
the applicable legally required deadlines.

11.2 University has exclusive authority regarding all hiring decisions for
University personnel. Provider will, at the request of University, assist
University in its employee recruitment process, including sourcing, interviewing
and on-boarding employees. Provider will maintain an external job posting
website for the University. Provider will post University approved

 

Exhibit B-8



--------------------------------------------------------------------------------

position requisitions within two (2) Business Days from receipt and launch the
onboarding process within two (2) Business Days of making University approved
employment offers. The target average time to fill open positions will be
forty-five (45) days.

11.3 University has exclusive authority regarding all compensation decisions for
University personnel. Provider will, at the request of University, provide
compensation consulting to University, including assisting in creating job
descriptions, conducting market compensation, headcount and turnover analyses
and managing salary administration plans. Provider will respond to all
compensation related requests or questions from University within fifteen
(15) Business Days.

11.4 Provider will provide HR system technology for automated HR business
processes, employee and manager self-service, and reporting and analytics that
support University initiatives; execute HR system technology updates, changes
and new functionality/business requests that support business goals; and provide
communication, training and support to all HR system users and manage all
employee data. Provider will provide 99% HR system availability in any given
year.

11.5 University has exclusive authority regarding all employee group insurance
and retirement plan decisions for University personnel. Provider will advise
University on group benefit plan design and procurement. Provider will provide
University with an annual review of benefit cost prior to the designated open
enrollment period. Provider will represent University with all employee benefit
vendors and negotiate and present University options regarding fees and rates.

11.6 Provider will be the central point of contact for all University employees
in respect of providing employee benefits and leave administration, resolving
general HR inquiries and offering assistance with any HR system. Provider will
provide HR Service Center support for employees five (5) days per week (7:00
a.m. to 5:00 p.m., Monday through Friday). Provider will respond to calls and
emails within two (2) Business Days.

11.7 Provider will provide the following services: New Hire Orientations, Staff
Onboarding Programs, Staff Development Programs/Modules, Management Development
Programs/Modules, Compliance Modules, New Policy/Procedure/System/Programmatic
Trainings, and Staff Management Performance Evaluations. Provider will provide
new hire orientation and onboarding programs on a monthly basis (based on
organizational needs), Development Programs for staff twice per year,
Development Programs for managers annually, Compliance Modules annually, Other
Staff and Management modules/trainings as needed/available. Provider will
provide Staff and Management Performance Evaluations a minimum of once per year.

11.8 [***]

12. Technology.*

12.1 Provider has built, and shall maintain, periodically revise, and host a
technology platform for University, to serve as an online communication portal
for [***] (the “Platform”). Provider will use commercially reasonable efforts to
provide University students with online access to the Platform, including [***]
that will be used by University students and

 

Exhibit B-9

 

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

employees via the Platform. At the Effective Date, the systems and functionality
of the Platform shall be consistent with the Platform as provided immediately
prior to the Effective Date. Thereafter, subject to Section 3.3 (Services
Addenda) of the Agreement, and in the course of providing the Services, Provider
will use commercially reasonable efforts to improve the systems and
functionality of the Platform and develop additional systems and functionality
to improve the Platform’s learning experience for University faculty and
students. Provider will prioritize development efforts with input from
University.

12.2 The specifications and performance standards for the Platform are as
follows. Any changes that materially degrade such specifications and standards
shall be subject to the written approval of University. Periodically, Provider
may propose enhancements to the specifications and performance standards for the
Platform, all of which shall be subject to review by University at University’s
request.

12.2.1 Technical Support for Students. Provider will provide technical support
to all enrolled students of University regarding the Platform [***]

12.2.2 Help Desk Support for University Employees. Provider will provide an IT
Help Desk available to University employees. [***] Provider will measure
satisfaction by quality assurance scoring and ticket resolution follow up calls.
The other metrics above will be tracked.

12.3 Provider will make available to University an IT infrastructure for
mutually agreed applications and such infrastructure will be designed to be an
always available, 24x7 full service network. [***]

12.4 Provider will provide those software and technology capabilities to
University as are currently provided as of the Effective Date. For each of these
capabilities, Provider will work with University to define in more detail the
following:

12.4.1 Service or capability being provided;

12.4.2 The service level agreement (“SLA”) related to the service or capability;

12.4.3 Processes related to the service or capability;

12.4.4 Limitations related to the service or capability;

12.4.5 How new services or capabilities beyond the baseline services and
capabilities are added and how cost is determined; and

12.4.6 Regular reporting related to the service or capability as provided in the
SLA.

12.5 Subject to the exclusions described in Section 12.7 below, services to be
provided by Provider to University include, but are not limited to, the
following:

 

Exhibit B-10

 

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

12.5.1 [***]

12.5.2 [***]

12.5.3 [***]

12.5.4 [***]

12.5.5 [***]

12.5.6 [***]

12.5.7 [***]

12.5.8 [***]

12.6 Subject to the exclusions described in Section 12.7 below, capabilities
that Provider will provide to University include, but are not limited to, the
following:

12.6.1 [***]

12.6.2 [***]

12.6.3 [***]

12.6.4 [***]

12.6.5 [***]

12.6.6 [***]

12.7 Capabilities and services that are not included as part of this Agreement
include:

12.7.1 [***]

12.7.2 [***]

12.8 [***]

12.9 Provider and University’s designated IT liaisons will meet on a regular
basis to review current work and backlog of requested changes to IT systems,
services or capabilities. University’s designated IT liaisons will participate
in setting the priorities of work being done on their behalf. Provider will
propose and get approval for standard and exceptional system maintenance windows
and provide advance documentation of all changes occurring during a maintenance
window. When appropriate, University will be part of the validation testing
after the maintenance occurs and will decide whether the changes are accepted or
should be rolled back.

 

Exhibit B-11

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

13. Business Analytics Services. Based on University’s determination of the type
of information needed, Provider will provide business analytics to support the
operational as well as academic departments of University.

14. Faculty Operations.

14.1 Under the direction of University and University faculty, Provider will
[***]. University college deans will be responsible for determining who is hired
as University faculty and who is qualified to teach respective Courses. [***]

14.2 Under the direction of University college deans and faculty, Provider will
[***]. Provider will evaluate adjunct faculty according to University standards
and provide evaluation results to University college deans. Provider will
support University colleges in processing evaluations; provided, that University
and its college deans shall determine employment statuses including terminations
of all faculty and adjuncts.

15. Compliance Monitoring and Audits. In furtherance of, but subject to,
Section 5.4 (Examinations) of the Agreement:

15.1 Provider shall (a) measure, monitor, and track the performance of its
Services, conduct internal audits and self-testing, and compare such performance
to the standards and other specifications and standards provided for in this
Agreement, (b) detect and promptly cure deficiencies, and (c) report such
performance, deficiencies and cures to University on a quarterly or other basis
as agreed between the Parties in a form mutually agreed by the Parties from time
to time. Such assessment of the performance of Provider’s Services shall include
providing University an opportunity to assess or comment to Provider on
Provider’s performance of its Services, irrespective of any other measurements.
If required by Applicable Law, Provider shall also provide to University,
initially and on an annual basis thereafter, a copy of a Statement on Standards
for Attestation Engagements (SSAE) No. 16 report obtained by Provider from an
auditing firm reasonably acceptable to University with respect to Provider’s
operations related to its Services under this Agreement.

15.2 As requested by University in writing (but not more than once per Fiscal
Year), Provider shall provide reasonable, mutually acceptable, written
certifications as to Provider’s compliance with Applicable Law. For the
avoidance of doubt, such written certifications shall include any
sub-certifications reasonably required by University to enable University to
provide its own written certifications to any Governmental Entity as required by
Applicable Law or contract. University shall consult with Provider prior to
agreeing to provide certifications with regard to University and its Programs
that will require a Provider sub-certification.

15.3 Upon University’s request and subject to Provider’s then-current
confidentiality, security and data protection procedures, Provider will permit
University’s authorized representatives and auditors to visit with the
appropriate personnel at Provider, and will provide University with access to or
copies of (a) applicable Provider records, including testing results (whether
conducted by Provider or a third-party), (b) Provider’s compliance policies and
procedures applicable to Provider’s operations related to its Services, and
(c) any

 

Exhibit B-12

 

 

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

other records required to be delivered by Provider pursuant to this Agreement,
in each case in order to conduct due diligence on, audit, inspect or otherwise
examine Provider’s operations, computer systems and access controls directly
relating to its performance hereunder (collectively, “Reviews”). University
agrees that Reviews will be completed at Provider’s facilities upon reasonable
advance notice during regular business hours. The parties will cooperate in good
faith to minimize the disruption associated with Reviews, including the timing
of such Reviews.

15.4 If Provider receives a request or demand from an Educational Agency
requesting a Review, Provider shall notify University promptly, and Provider
shall work with University and such Educational Agency in conducting and
responding to any such request for a Review; provided, that Provider shall not
be required to provide a Review to any third party, except as required by
Applicable Law.

15.5 Subject to Provider’s then-current confidentiality, security, and data
protection procedures, (a) Provider will discuss with University personnel, or
provide summaries to University of, any material violations of Provider’s code
of ethics or other compliance-related policies and procedures by Provider
personnel related to Provider’s performance hereunder, and (b) Provider will
promptly notify University of (and, if requested by University, provide
University summaries of) material changes to Provider’s code of ethics and other
compliance-related policies and procedures applicable to Provider’s performance
hereunder in accordance with HLC requirements.

15.6 If Provider fails to meet a specification or standard in the performance of
any Service under this Agreement, or if a deficiency is identified as a result
of any self-testing, SAS 70 audit or other monitoring or other Review
contemplated in this Section 15.6, as soon as practicable following knowledge of
such failure or deficiency, Provider shall, at its expense (a) perform an
analysis to identify the cause of any such failure or deficiency, (b) provide
University with a report identifying the cause of such failure or deficiency and
describing the intended procedure/steps for correcting or resolving such failure
or deficiency and the timeline for completing such procedure/steps, (c) if
requested by University, meet with University (in person or by teleconference,
through their respective Designees or otherwise) to discuss such failure or
deficiency and such intended procedure/steps and timeline, (d) promptly cure
such failure or deficiency and (e) after such failure or deficiency is cured,
promptly notify University that such failure or deficiency has been cured.

[End of Exhibit B]

 

Exhibit B-13



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SERVICES ADDENDUM

This SERVICES ADDENDUM (“SA”) is issued pursuant to, and incorporates by
reference, that certain Master Services Agreement (as the same may be amended
from time to time, the “Agreement”) dated July 1, 2018 by and between Grand
Canyon University, an Arizona non-profit corporation formerly known as Gazelle
University (“University”), and Grand Canyon Education, Inc., a Delaware
corporation (“Provider”). This SA is effective as of the date set forth below
(the “SA Effective Date”). In the event of a conflict between the terms and
conditions of this SA and the terms and conditions in the body of the Agreement,
the terms and conditions of the Agreement shall control to the extent of the
conflict (unless this SA specifically identifies and overrides the conflicting
term(s) and condition(s), in which event, the terms of this SA shall control for
this SA only).

Unless otherwise defined in this SA, the capitalized terms used herein shall
have the meanings ascribed to them in the Agreement.

The purpose of this Services Addendum is to describe new Services, and related
Deliverables and Specifications, that the Parties agree should be provided by
Provider to University under the Agreement and, if applicable, describe payment
terms for such new Services if payment is not intended to be covered by the
arrangement described on Exhibit D to the Agreement.

 

1.

SA Effective Date: ___________, 20__

 

2.

Services.

Provider shall perform the following Services, subject to the terms and
conditions in this SA and the Agreement:

[Insert a detailed description of the Services that Provider shall perform.]

 

3.

Deliverables.

The deliverables (“Deliverables”) Provider shall provide to University under
this SA are as follows:

[Insert a description of the tangible deliverables that will be delivered to
University, if any.]

[See comments below in the Section titled “Intellectual Property” regarding
which party will own the Intellectual Property developed under this SA,
including any Intellectual Property in the Deliverables.]

 

4.

Specifications.

The Services and Deliverables shall substantially conform to the following
Specifications:

 

Exhibit C-1



--------------------------------------------------------------------------------

[Insert the specifications, requirements and testing criteria applicable to the
Services and the Deliverables, if any.]

 

5.

Time Schedule and Meetings.

[Insert the time schedule for the provision of the Services and Deliverables,
including any deadlines for the delivery of the Services and Deliverables, and
the time and place for any scheduled meetings.]

 

6.

Points of Contact.

For Provider:

For University:

 

7.

Term and Termination.

[Insert the term of the SA and termination rights.]

 

8.

Services Fees and Payment.

a. Services Fees:

[Insert a description of the Services Fees for the Services and Deliverables if
intended not to be covered by Exhibit D of the Agreement.]

b. Payment Terms:

[Insert the payment terms, if intended not to be covered by Exhibit D of the
Agreement.]

 

9.

Intellectual Property.

[If the Services will result in the development of new Intellectual Property,
then indicate whether such Intellectual Property will be owned by University as
University Intellectual Property as contemplated by Section 10.2.2 (Ownership)
of the Agreement or whether such Intellectual Property will remain the property
of Provider. If such Intellectual Property is not University Intellectual
Property and will therefore be owned by Provider, then specify what, if any,
licenses are granted to University to use such Intellectual Property. If such
Intellectual Property will be owned by University as University Intellectual
Property, then specify what, if any, licenses are granted to Provider to use
such Intellectual Property.]

 

10.

Licenses to Third Party Technology or Materials.

a. Description: [Insert a detailed description of any licenses or other rights
to technology, content or other materials required from any third party for the
performance of the Services or the Deliverables.]

b. Parties: [Indicate who will obtain the license: Provider or University.]

 

Exhibit C-2



--------------------------------------------------------------------------------

c. Fees: [Include fees, payment terms and responsible party.]

d. Term: [Indicate license term.]

 

11.

Licenses to Provider Technology or Materials.

a. Grant: [Include a grant of any licenses or other rights to technology,
content or other materials from Provider to University or from University to
Provider for the performance of the Services or the Deliverables, or attach a
separate license agreement.]

b. Fees: [Include fees and payment terms.]

c. Term: [Indicate license term.]

d. Other: [Include any other license terms.]

 

12.

Subcontracting.

[Include any limits on subcontracting. See Section 3.2 of the Agreement.]

 

13.

Other Terms.

[Insert a description of any additional terms or conditions applicable to the
Services to be provided under this SA.]

IN WITNESS WHEREOF, an authorized representative of each Party has executed this
SA as of the SA Effective Date written above.

 

Grand Canyon University     Grand Canyon Education, Inc. Signature:    
Signature:

 

   

 

Name:     Name:

 

   

 

Title:     Title:

 

   

 

[End of Exhibit C]

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D

PRICING AND PAYMENT TERMS; OTHER AGREEMENTS

1. University Adjusted Gross Revenue.

For purposes of this Agreement, University adjusted gross revenue (“University
Adjusted Gross Revenue”) consists of all revenue received by University or its
Affiliates in respect of the following (in each case net of refunds and
scholarships actually granted by University to its students to the extent
accounted for as a discount to tuition):

[***]

2. Payment for Services.

(a) Services Fees. On a monthly basis, as provided in Section 3 below,
University shall pay Services Fees to Provider for Services rendered hereunder
in an amount equal to 60.0% of University Adjusted Gross Revenue.

(b) Periodic Review. Not less than ninety (90) days prior to an Optional
Adjustment Date (as defined below), either Party shall have the right (but not
the obligation) to initiate a new or updated analysis (which may be a transfer
pricing study or other market study, as applicable) for the purpose of
determining whether the percentage of University Adjusted Gross Revenue payable
by University to Provider pursuant to Section 2(a) of this Exhibit D following
such Optional Adjustment Date should be adjusted (such adjusted percentage, the
“Adjusted Percentage”). Such analysis shall be performed by a nationally
recognized firm with experience in conducting such analyses and which is
reasonably acceptable to both Parties (the “Pricing Firm”). The final analysis
submitted by the Pricing Firm shall be binding and conclusive on the Parties and
shall not be subject to challenge by either Party. If the Adjusted Percentage,
as determined by the Pricing Firm, deviates by more than one (1) percentage
point, without rounding, from the percentage set forth in Section 2(a) of this
Exhibit D (as then in effect), then Section 2(a) of this Exhibit D shall be
deemed amended as of the Optional Adjustment Date to reflect Adjusted Percentage
and such Adjusted Percentage shall apply from and after the applicable Optional
Adjustment Date. The Parties acknowledge that the analysis performed by the
Pricing Firm may result in the percentage of University Adjusted Gross Revenue
payable by University to Provider either changing (increasing or decreasing) or
remaining the same. Each Party will bear half of the fees and costs charged by
the Pricing Firm, but no other consideration shall be paid or exchanged between
the Parties in connection with the analysis or in implementing any Adjusted
Percentage, if applicable.

(c) “Optional Adjustment Date” means any of the following: (a) the tenth (10th)
anniversary of the Effective Date, and (b) thereafter, the first date of each
Renewal Term.

3. Reports and Payment.

(a) University shall provide to Provider the following reports on or before the
thirtieth (30th) day after the end of each calendar month during each calendar
year:

 

Exhibit D-1

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

[***]

(ii) a reconciliation of the foregoing monthly reports against actual results
obtained during the most recently completed reporting period.

(b) Concurrently with the delivery of each monthly report required by
Section 3(a), University shall also pay or adjust, as applicable, Provider’s
portion of University Adjusted Gross Revenue for the subject reporting period by
wire transfer of funds to such bank account as Provider may direct by notice to
University no later than ten (10) Business Days prior to the scheduled date for
such wire transfer. If no wire transfer instructions are provided within such
period, then payment will be made by check.

(c) Any payment by Provider to University to make up any post-reporting period
adjustment shall be paid within thirty (30) days after Provider’s receipt of the
applicable report.

(d) A final reconciliation and payment of amounts due from either party to the
other pursuant to this Section 3 shall be made within thirty (30) days after the
termination or expiration of this Agreement.

4. Other Agreements between University and Provider. For so long as the
Agreement remains in effect, Services Personnel who apply for and are accepted
into a Program at University will not be required to pay tuition or other
University fees during their enrollment in any such Program (or Courses
comprising such Program) which are in excess of (a) for Services Personnel who
are enrolled in traditional Courses, [***], and (b) for Services Personnel who
are enrolled in online Courses, [***]. If any Services Personnel are enrolled in
a Program at the time the Agreement terminates, this Section 4 will remain in
effect with respect to such Services Personnel for the duration of the then
current Fiscal Year (ending on the next succeeding June 30) for so long as any
such Services Personnel remains in continuous enrollment in such Program
following such termination and through the end of such Fiscal Year. Provider
shall be responsible for administering this employee benefit as regards Services
Personnel.

[End of Exhibit D]

 

Exhibit D-2

 

 

Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with three asterisks [***]. A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------

EXHIBIT E

UNIVERSITY MARKS

Registered Trademarks

 

Mark

   U.S. Reg. No.      U.S. Reg. Date  

GRAND CANYON UNIVERSITY® (for apparel and expanded services)

     5,421,628        03/13/18  

GCU LEARNING LOUNGE®

     5,372,732        01/08/18   LOGO [g617676g0918080630372.jpg] ®       
5,357,629        12/19/17  

STAMPEDE®

     5,325,489        10/31/17  

GCBC®

     5,266,093        08/15/17  

LOPES UP!® (for shirts)

     5,252,228        07/25/17  

GCU (Varsity Stylized), non-color (for apparel, other merchandise):

  LOGO [g617676g0918080630543.jpg] ®      5,216,662        06/06/17  

FIND YOUR PURPOSE®

     5,211,666        05/30/17  

CANYON® (for streaming music services)

     5,121,212        01/10/17  

LOPES® (for athletic events, etc.)

     5,094,661        12/06/16  

LOPES UP!® (for athletic events, etc.)

     5,082,360        11/15/16  

GCU (Varsity Stylized), non-color (for athletic events, etc.):

  LOGO [g617676g0918080630543.jpg] ®      5,086,797        11/22/16  

CANYON® (for athletic events, etc.)

     4,948,974        05/03/16  

GCU (Stylized), non-color:

  LOGO [g617676g0918080631042.jpg] ®      4,939,057        04/19/16  

SCHOOL HOUSE CHALK®

     4,772,979        07/14/15  

 

Exhibit E-1



--------------------------------------------------------------------------------

Mark

   U.S. Reg. No.      U.S. Reg. Date  

Antelope Design in colors Purple and Black:

  LOGO [g617676g0918080631292.jpg] ®      4,724,550        04/21/15  

‘LOPES and Antelope Design, non-color:

  LOGO [g617676g0918080631448.jpg] ®      4,724,541        04/21/15  

Antelope Design in colors Purple and Black:

  LOGO [g617676g0918080631292.jpg] ®      4,633,637        11/04/14  

‘LOPES and Antelope Design, non-color:

  LOGO [g617676g0918080631448.jpg] ®      4,633,605        11/04/14  

DC NETWORK®

     4,496,361        03/11/14  

‘LOPES and Antelope Design in color:

  LOGO [g617676g0918080631885.jpg] ®      4,446,483        12/10/13  

GRAND CANYON UNIVERSITY ARIZONA 1949 and Design, non-color:

 

LOGO [g617676g0918080632025.jpg] ®

     4,124,765        04/10/12  

GRAND CANYON UNIVERSITY ®

     3,039,105        01/10/06  

RISE TO THE CHALLENGE OF LEADERSHIP ®

     4,096,375        02/07/12  

 

Exhibit E-2



--------------------------------------------------------------------------------

Pending Trademark Applications

 

Mark

   U.S. Appl. No.    U.S. Filing Date

CYBER LOPES

   87/305,915    01/18/17

HACKERS WITH HALOS

   87/186,903    09/28/16

State Trademarks and Trade Names

Registered Trade Names

 

State

  

Trade Name

   Reg. No.    Reg. Date

AZ

  

DC NETWORK

   521700    06/01/11

AZ

  

DOCTORAL COMMUNITY NETWORK

   521690    06/01/11

AZ

  

RISE TO THE CHALLENGE OF LEADERSHIP

   521656    06/01/11

ND

  

GRAND CANYON UNIVERSITY

   28164100    12/11/10

AZ

  

GRAND CANYON UNIVERSITY

   502591    10/18/10

AZ

  

FIND YOUR PURPOSE

   493655    06/22/10

AZ

  

‘LOPES

   451860    01/23/09

AZ

  

THUNDER ‘LOPE

   451859    01/23/09

AZ

  

HEAR THE THUNDER, FEAR THE ‘LOPE

   451858    01/23/09

AZ

  

LEADING AT A HIGHER LEVEL

   451856    01/23/09

 

  (a)

Domain Names1

 

  1.

ACCREDITEDONLINEPHD.COM

  2.

APPLYGCU.COM

  3.

APPLYGCU.NET

  4.

BLANCHARDMBA.COM

  5.

CANYON.COFFEE

  6.

CANYON49.COM

  7.

CANYON49.RESTAURANT

  8.

CANYON49.REVIEWS

  9.

CANYON49GRILL.COM

  10.

CANYONANGEL.ORG

  11.

CANYONANGELS.COM

 

1 

The list of domain registrations includes domains not currently in use and some
derogatory domains purchased as a protective measure to prevent third parties
from registering and using them.

 

Exhibit E-3



--------------------------------------------------------------------------------

  12.

CANYONANGELS.ORG

  13.

CANYONBEVCO.COM

  14.

CANYONED.COM

  15.

CANYONEDU.COM

  16.

CANYONENTERPRISES.COM

  17.

CANYONENTERPRISES.ORG

  18.

CANYONEVENTS.COM

  19.

CANYONEVENTS.MOBI

  20.

CANYONEXCHANGE.COM

  21.

CANYONMUSICFESTIVAL.COM

  22.

CANYONPROMOTIONS.COM

  23.

CAREERANDCOLLEGES.COM

  24.

CEELEARNING.COM

  25.

CENTERFORCHRISTIANARTS.COM

  26.

CENTERFORCHRISTIANARTS.ORG

  27.

CHOOSEDISTRICTSCHOOLS.COM

  28.

CHOOSEDISTRICTSCHOOLS.ORG

  29.

CHOOSEGCU.COM

  30.

CIRTFACULTY.COM

  31.

CLUBGCU.COM

  32.

COLLEGEOF.EDUCATION

  33.

COREVALUESCORP.COM

  34.

CREDITSFORLIFE.COM

  35.

DISTRICTARIZONA.COM

  36.

DISTRICTAZ.COM

  37.

DRINKSTAMPEDE.COM

  38.

EDUCATIONPHD.COM

  39.

EDUSERVICES.COM

  40.

ENERGYSTAMPEDE.COM

  41.

ENROLLGCU.COM

  42.

EXCHANGECANYON.COM

  43.

FUCKGCU.COM

  44.

FUCK-GCU.COM

  45.

FUCKGCU.NET

  46.

FUCK-GCU.NET

  47.

FUCKUGCU.COM

  48.

FUCKU-GCU.COM

  49.

FUCK-U-GCU.COM

  50.

FUCKUGCU.NET

  51.

FUCKU-GCU.NET

  52.

FUCK-U-GCU.NET

  53.

FUCKYOUGCU.COM

  54.

FUCKYOU-GCU.COM

  55.

FUCK-YOU-GCU.COM

  56.

FUCKYOUGCU.NET

  57.

FUCKYOU-GCU.NET

  58.

FUCK-YOU-GCU.NET

  59.

FUGCU.COM

 

Exhibit E-4



--------------------------------------------------------------------------------

  60.

FU-GCU.COM

  61.

F-U-GCU.COM

  62.

FUGCU.NET

  63.

FU-GCU.NET

  64.

F-U-GCU.NET

  65.

FUTURELOPE.COM

  66.

FUTURELOPECSET.COM

  67.

FUTURELOPECWA.COM

  68.

FUTURELOPESTEM.COM

  69.

GCBEVCO.COM

  70.

GCBEVERAGECO.COM

  71.

GCEDSERV.COM

  72.

GCEDSERVICES.COM

  73.

GCEDUCATIONALSERVICES.COM

  74.

GCEDUCATIONSERVICES.COM

  75.

GCESERV.COM

  76.

GCU.COFFEE

  77.

GCU.NET

  78.

GCU.REVIEWS

  79.

GCU.SOCCER

  80.

GCU.TODAY

  81.

GCU.UNIVERSITY

  82.

GCU.WTF

  83.

GCU.XXX

  84.

GCU4ME.COM

  85.

GCU4U.COM

  86.

GCUACAPELLA.COM

  87.

GCUALUMNI.COM

  88.

GCUAPPS.COM

  89.

GCUARENA.COM

  90.

GCUARENA.NET

  91.

GCUARENA.ORG

  92.

GCUATHLETICS.COM

  93.

GCUBEACHVOLLEYBALL.COM

  94.

GCUBEVERAGECO.COM

  95.

GCUBLOWS.COM

  96.

GCU-BLOWS.COM

  97.

GCUBLOWS.NET

  98.

GCU-BLOWS.NET

  99.

GCUBLOWS.ORG

  100.

GCUCAMPUS.COM

  101.

GCUCAMPUS.NET

  102.

GCUCLUBBASEBALL.COM

  103.

GCUCLUBGOLF.COM

  104.

GCUCLUBHOCKEY.COM

  105.

GCUCLUBTENNIS.CLUB

  106.

GCUCLUBWRESTLING.COM

  107.

GCUCOLLEGE.COM

 

Exhibit E-5



--------------------------------------------------------------------------------

  108.

GCUCOLLEGEONLINE.COM

  109.

GCUCROSSCOUNTRY.COM

  110.

GCUCYCLING.COM

  111.

GCUEDONLINE.COM

  112.

GCUEDU.COM

  113.

GCUEDU.MOBI

  114.

GCUEDUCATE.COM

  115.

GCUEDUCATIONONLINE.COM

  116.

GCUEDUCATIONSUCKS.COM

  117.

GCU-EDUCATION-SUCKS.COM

  118.

GCUEDUCATIONSUCKS.NET

  119.

GCU-EDUCATION-SUCKS.NET

  120.

GCUEMBASUCKS.COM

  121.

GCUEMBASUCKS.NET

  122.

GCU-EMBA-SUCSKS.COM

  123.

GCU-EMBA-SUCSKS.NET

  124.

GCUENROLL.COM

  125.

GCUEVENTS.COM

  126.

GCUFLAGFOOTBALL.COM

  127.

GCUGOLF.ACADEMY

  128.

GCUGOLF.COM

  129.

GCUGOLF.REVIEWS

  130.

GCUGRADSCHOOL.COM

  131.

GCUHAVOC.COM

  132.

GCUHAVOCS.COM

  133.

GCUHELL.COM

  134.

GCU-HELL.COM

  135.

GCUHELL.NET

  136.

GCU-HELL.NET

  137.

GCUHELL.ORG

  138.

GCUHOCKEY.COM

  139.

GCUHOTEL.COM

  140.

GCUHOTEL.REVIEWS

  141.

GCUHOTELBOOKING.COM

  142.

GCUHOTELDEALS.COM

  143.

GCUICEHOCKEY.COM

  144.

GCUISCRAP.COM

  145.

GCU-IS-CRAP.COM

  146.

GCUISCRAP.NET

  147.

GCU-IS-CRAP.NET

  148.

GCUISSHIT.COM

  149.

GCU-IS-SHIT.COM

  150.

GCUISSHIT.NET

  151.

GCU-IS-SHIT.NET

  152.

GCUJOURNAL.COM

  153.

GCULACROSSE.COM

  154.

GCULEARN.COM

  155.

GCULICENSING.COM

 

Exhibit E-6



--------------------------------------------------------------------------------

  156.

GCULOP.ES

  157.

GCULOPECOUNTRY.COM

  158.

GCULOPES.MOBI

  159.

GCULOPES.TV

  160.

GCULOPESCOUNTRY.COM

  161.

GCUMAIL.COM

  162.

GCUMAIL.NET

  163.

GCUMBASUCKS.COM

  164.

GCU-MBA-SUCKS.COM

  165.

GCUMBASUCKS.NET

  166.

GCU-MBA-SUCKS.NET

  167.

GCUMEDIA.COM

  168.

GCUMENSCLUBSOCCER.COM

  169.

GCUMISSIONS.COM

  170.

GCUNOW.COM

  171.

GCUNURSESSUCK.COM

  172.

GCU-NURSES-SUCK.COM

  173.

GCUNURSESSUCK.NET

  174.

GCU-NURSES-SUCK.NET

  175.

GCUNURSINGSUCKS.COM

  176.

GCU-NURSING-SUCKS.COM

  177.

GCUNURSINGSUCKS.NET

  178.

GCU-NURSING-SUCKS.NET

  179.

GCUONLINE.NET

  180.

GCUONLINEPROGRAMS.COM

  181.

GCUPOC.COM

  182.

GCUPURPOSE.COM

  183.

GCURACESERIES.COM

  184.

GCURESORT.COM

  185.

GCURESTAURANT.COM

  186.

GCUROCKS.COM

  187.

GCUSCHOOL.COM

  188.

GCUSOCCER.COM

  189.

GCUSTORE.COM

  190.

GCUSTUDENTLOANFORGIVENESS.COM

  191.

GCUSUCKS.COM

  192.

GCU-SUCKS.COM

  193.

GCUSUCKS.NET

  194.

GCU-SUCKS.NET

  195.

GCUSUCKS.ORG

  196.

GCUSWIMMING.COM

  197.

GCUTEAMSHOP.COM

  198.

GCUTENNIS.COM

  199.

GCUTHUNDER.COM

  200.

GCUTHUNDERTICKET.COM

  201.

GCUTICKETS.COM

  202.

GCUTIX.COM

  203.

GCUTODAY.COM

 

Exhibit E-7



--------------------------------------------------------------------------------

  204.

GCUTRIATHLON.COM

  205.

GCUTV.COM

  206.

GCUULTIMATEFRISBEE.COM

  207.

GCUVOLLEYBALL.COM

  208.

GCUWOMENSCLUBSOCCER.COM

  209.

GODGIVENTALENT.TV

  210.

GRANDCANYON.EDUCATION

  211.

GRANDCANYONBEVERAGE.CO

  212.

GRANDCANYONBEVERAGE.COM

  213.

GRANDCANYONBEVERAGECO.COM

  214.

GRANDCANYONED.COM

  215.

GRANDCANYONEDUCATION.COM

  216.

GRANDCANYONEDUCATIONALSERVICES.COM

  217.

GRANDCANYONEDUCATIONSERVICES.COM

  218.

GRANDCANYONLOANFORGIVENESS.COM

  219.

GRANDCANYONUNIVERSITY.NET

  220.

GRAND-CANYON-UNIVERSITY.NET

  221.

GRANDCANYONUNIVERSITY.WTF

  222.

GRANDCANYONUNIVERSITY.XXX

  223.

GRANDCANYONUNIVERSITYARENA.COM

  224.

GRANDCANYONUNIVERSITYARENA.NET

  225.

GRANDCANYONUNIVERSITYARENA.ORG

  226.

GRANDCANYONUNIVERSITYINFO.COM

  227.

GRANDCANYONWOMENSLACROSSE.COM

  228.

GRANDCE.COM

  229.

GROWINGMYPURPOSE.COM

  230.

HERDONCAMPUS.COM

  231.

IHATEGCU.COM

  232.

IHATEGCU.NET

  233.

IHATEGCU.ORG

  234.

INSTANTKNOODLES.COM

  235.

INSTRUCTIONALRESEARCH.COM

  236.

JBTSONLINE.ORG

  237.

JOINGCU.COM

  238.

LEARNGCU.COM

  239.

LOPE.MOBI

  240.

LOPEALOOZA.COM

  241.

LOPEALOOZA.INFO

  242.

LOPEALOOZA.NET

  243.

LOPEALOOZA.ORG

  244.

LOPECOUNTRY.COM

  245.

LOPEHOUSE.COM

  246.

LOPEHOUSE.RESTAURANT

  247.

LOPEHOUSE.REVIEW

  248.

LOPES.TV

  249.

LOPES.XXX

  250.

LOPESCOUNTRY.COM

  251.

LOPESHOP.COM

 

Exhibit E-8



--------------------------------------------------------------------------------

  252.

LOPESHOP.NET

  253.

LOPESHOPS.COM

  254.

LOPESHOPS.NET

  255.

LOPESLICENSING.COM

  256.

LOPESPORTAL.COM

  257.

LOPESTEAMSHOP.COM

  258.

LOPESTHUNDER.COM

  259.

LOPESTICKET.COM

  260.

LOPESTICKETS.COM

  261.

LOPESTIX.COM

  262.

LOPESTORE.COM

  263.

LOPESTV.COM

  264.

LOPETEAMSHOP.COM

  265.

LOPETICKET.COM

  266.

LOPETICKETS.COM

  267.

LOPEZTICKET.COM

  268.

LOPEZTICKETS.COM

  269.

MADEGREES.COM

  270.

MASTERSONLINE.COM

  271.

MSDEGREES.COM

  272.

MYGCUFUTURE.COM

  273.

MYGIVENPURPOSE.COM

  274.

MYTRANSFERCREDITS.COM

  275.

PAINTTHEVALLEYPURPLE.COM

  276.

PHDEDUCATION.COM

  277.

PROFESSIONALSTUDIES.COM

  278.

PROFESSIONALSTUDIES.NET

  279.

RANKINGONLINESCHOOLS.COM

  280.

RESOLUTION2011.COM

  281.

RESOLUTION2011.NET

  282.

RESOLUTION2011.ORG

  283.

RESOLUTION2012.COM

  284.

RESOLUTION2012.NET

  285.

RESOLUTION2012.ORG

  286.

RESOLUTION2013.NET

  287.

RESOLUTION2013.ORG

  288.

RESOLUTION2014.COM

  289.

RESOLUTION2014.NET

  290.

RESOLUTION2014.ORG

  291.

RESOLUTION2015.COM

  292.

RESOLUTION2015.NET

  293.

RESOLUTION2015.ORG

  294.

RESOLUTION2016.COM

  295.

RESOLUTION2016.NET

  296.

RESOLUTION2016.ORG

  297.

RESOLUTION2017.COM

  298.

RESOLUTION2017.NET

  299.

RESOLUTION2017.ORG

 

Exhibit E-9



--------------------------------------------------------------------------------

  300.

RESOLUTION2018.COM

  301.

RESOLUTION2018.NET

  302.

RESOLUTION2018.ORG

  303.

RESOLUTION2019.COM

  304.

RESOLUTION2019.NET

  305.

RESOLUTION2019.ORG

  306.

RESOLUTION2020.NET

  307.

RESOLUTION2020.ORG

  308.

RESOLUTION2021.COM

  309.

RESOLUTION2021.NET

  310.

RESOLUTION2021.ORG

  311.

RESOLUTIONFEST.COM

  312.

RESOLUTIONFESTIVAL.COM

  313.

RESOLUTIONFESTIVAL.ORG

  314.

RESOURCECLOSET.COM

  315.

ROCKATGCU.COM

  316.

RUNTOFIGHTCANCER.COM

  317.

RUNTOFIGHTCANCER.ORG

  318.

SCHOOLHOUSECHALK.COM

  319.

SCHOOLSINPHOENIX.COM

  320.

SCREWGCU.COM

  321.

SCREW-GCU.COM

  322.

SCREWGCU.NET

  323.

SCREW-GCU.NET

  324.

SHAREMYPURPOSE.COM

  325.

SHOWINGPURPOSE.COM

  326.

SHOWMYPURPOSE.COM

  327.

STAMPEDEDRINK.COM

  328.

STUDENTLOANFORGIVENESSGCU.COM

  329.

STUDENTLOANFORGIVENESSGRANDCANYONUNIVERSITY.COM

  330.

TALKTOBRENDA.COM

  331.

TEACHFORPURPOSE.COM

  332.

TEACHINGPHD.COM

  333.

THECENTERFORCHRISTIANARTS.COM

  334.

THECENTERFORCHRISTIANARTS.ORG

  335.

THECOLLEGEGOSSIP.COM

  336.

THETHUNDERGROUND.COM

  337.

THUNDERLOPES.COM

  338.

TOURGCU.COM

  339.

TRANSFERTOGCU.COM

  340.

TRANSFERYOURCREDITS.COM

  341.

UNITEDBYPURPOSE.COM

  342.

WORSHIPISOURFOOTBALL.COM

  343.

WORSHIPISOURFOOTBALL.INFO

  344.

WORSHIPISOURFOOTBALL.NET

  345.

WORSHIPISOURFOOTBALL.ORG

  346.

WORSHIPOLOGIST.COM

 

Exhibit E-10